Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 1 of 43




                    Exhibit 2
          Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 2 of 43




6HFXULWLHV/LWLJDWLRQ3UDFWLFH3URILOH




NEW YORK | WASHINGTON, D.C. | DELAWARE                                        LABATON .COM
         Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 3 of 43




ABOUTȱTHEȱFIRMȱ
Founded in 1963, Labaton Sucharow LLP has earned a reputation as one of the leading
plaintiffs’ firms in the United States. For more than half a century, Labaton Sucharow has
successfully exposed corporate misconduct and recovered billions of dollars in the United States
and around the globe on behalf of investors and consumers. Our mission is to continue this
legacy and to continue to advance market fairness and transparency in the areas of securities,
antitrust, corporate governance and shareholder rights, data privacy and cybersecurity, and
consumer protection law and whistleblower representation.

The Firm has recovered significant losses for investors and secured corporate governance
reforms on behalf of the nation’s largest institutional investors, including public pension, Taft-
Hartley, and hedge funds, investment banks, and other financial institutions. These recoveries
include more than $1 billion in In re American International Group, Inc. Securities Litigation,
$671 million in In re HealthSouth Securities Litigation, $624 million in In re Countrywide
Financial Corporation Securities Litigation, and $473 million in In re Schering-
Plough/ENHANCE Securities Litigation.

Along with securing newsworthy recoveries, the Firm has a track record for successfully
prosecuting complex cases from discovery to trial to verdict. In court, as Law360 has noted, our
attorneys are known for “fighting defendants tooth and nail.” Our appellate experience includes
winning appeals that increased settlement values for clients and securing a landmark 2013 US
Supreme Court victory benefitting all investors by reducing barriers to the certification of
securities class action cases.

Our Firm is equipped to deliver results due to our robust infrastructure of more than 60 full-
time attorneys, a dynamic professional staff, and innovative technological resources. Labaton
Sucharow attorneys are skilled in every stage of business litigation and have challenged
corporations from every sector of the financial market. Our professional staff includes
paralegals, financial analysts, e-discovery specialists, a certified public accountant, a certified
fraud examiner, and a forensic accountant. We have one of the largest in-house investigative
teams in the securities bar.

Outside of the courtroom, the Firm is known for its leadership and participation in investor
protection organizations, such as the Council for Institutional Investors, the World Federation
of Investors, and the National Association of Shareholder and Consumer Attorneys, as well as
serving as a patron of the John L. Weinberg Center for Corporate Governance of the University
of Delaware. The Firm shares these groups’ commitment to a market that operates with greater
transparency, fairness, and accountability.

Labaton Sucharow is consistently ranked as a leading law firm by top industry publications,
including Chambers & Partners USA, The Legal 500, and Benchmark Litigation, among others.
The National Law Journal “Elite Trial Lawyers” named Labaton Sucharow the 2020 “Law Firm
of the Year” for Securities Litigation. The award marks the second consecutive year the Firm
has received the prestigious award and the third award overall. The winner was chosen for their
“cutting-edge work on behalf of plaintiffs over the last 15 months” as well as possessing “a solid
track record of client wins over the past three to five years.” Additionally, the Firm was
recognized as a “Finalist” in the Antitrust and Class Action categories. The Firm was also

Labaton Sucharow LLP                                                                                  1
         Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 4 of 43




recognized for its pro bono efforts being named the 2020 “Law Firm of the Year” in the
Immigration category. In addition, Labaton Sucharow partners have been recognized as leaders
in their respective practice areas, including such accolades as Law360 Securities MVP, Law360
Class Action Rising Star, NLJ Plaintiffs’ Trailblazer, and NLJ Elite Woman in the Plaintiffs’ Bar,
among others.

Visit www.labaton.com for more information about our Firm.




Labaton Sucharow LLP                                                                                 2
         Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 5 of 43




SECURITIESȱCLASSȱACTIONȱLITIGATIONȱ
Labaton Sucharow is a leader in securities litigation and a trusted advisor to more than 300
institutional investors. Since the passage of the Private Securities Litigation Reform Act of 1995
(PSLRA), the Firm has recovered more than $10 billion in the aggregate for injured investors
through securities class actions prosecuted throughout the United States and against numerous
public corporations and other corporate wrongdoers.

These notable recoveries would not be possible without our exhaustive case evaluation process.
The Firm has developed a proprietary system for portfolio monitoring and reporting on
domestic and international securities litigation, and currently provides these services to more
than 300 institutional investors, which manage collective assets of more than $2 trillion. The
Firm’s in-house investigators also gather crucial details to support our cases, whereas other
firms rely on outside vendors or fail to conduct any confidential investigation at all.

As a result of our thorough case evaluation process, our securities litigators can focus solely on
cases with strong merits. The benefits of our selective approach are reflected in the low dismissal
rate of the securities cases we pursue, a rate well below the industry average. Over the past
decade, we have successfully prosecuted headline-making class actions against AIG,
Countrywide, Fannie Mae, and Bear Stearns, among others.

NOTABLEȱSUCCESSESȱ
Labaton Sucharow has achieved notable successes in financial and securities class actions on
behalf of investors, including the following:

        In re American International Group, Inc. Securities Litigation, No. 04-cv-
         8141 (S.D.N.Y.)
         In one of the most complex and challenging securities cases in history, Labaton
         Sucharow secured more than $1 billion in recoveries on behalf of lead plaintiff Ohio
         Public Employees’ Retirement System in a case arising from allegations of bid rigging
         and accounting fraud. To achieve this remarkable recovery, the Firm took over 100
         depositions and briefed 22 motions to dismiss. The full settlement entailed a $725
         million settlement with American International Group (AIG), $97.5 million settlement
         with AIG’s auditors, $115 million settlement with former AIG officers and related
         defendants, and an additional $72 million settlement with General Reinsurance
         Corporation, which was approved by the Second Circuit on September 11, 2013.

        In re Countrywide Financial Corp. Securities Litigation, No. 07-cv-05295
         (C.D. Cal.)
         Labaton Sucharow, as lead counsel for the New York State Common Retirement Fund
         and the five New York City public pension funds, sued one of the nation’s largest issuers
         of mortgage loans for credit risk misrepresentations. The Firm’s focused investigation
         and discovery efforts uncovered incriminating evidence that led to a $624 million
         settlement for investors. On February 25, 2011, the court granted final approval to the



Labaton Sucharow LLP                                                                                  3
         Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 6 of 43




         settlement, which is one of the top 20 securities class action settlements in the history of
         the PSLRA.

        In re HealthSouth Corp. Securities Litigation, No. 03-cv-01500 (N.D. Ala.)
         Labaton Sucharow served as co-lead counsel to New Mexico State Investment Council in
         a case stemming from one of the largest frauds ever perpetrated in the healthcare
         industry. Recovering $671 million for the class, the settlement is one of the top 15
         securities class action settlements of all time. In early 2006, lead plaintiffs negotiated a
         settlement of $445 million with defendant HealthSouth. On June 12, 2009, the court
         also granted final approval to a $109 million settlement with defendant Ernst & Young
         LLP. In addition, on July 26, 2010, the court granted final approval to a $117 million
         partial settlement with the remaining principal defendants in the case—UBS AG, UBS
         Warburg LLC, Howard Capek, Benjamin Lorello, and William McGahan.

        In re Schering-Plough/ENHANCE Securities Litigation, No. 08-cv-00397
         (D. N.J.)
         As co-lead counsel, Labaton Sucharow obtained a $473 million settlement on behalf of
         co-lead plaintiff Massachusetts Pension Reserves Investment Management Board. After
         five years of litigation, and three weeks before trial, the settlement was approved on
         October 1, 2013. This recovery is one of the largest securities fraud class action
         settlements against a pharmaceutical company. The Special Masters’ Report noted, “The
         outstanding result achieved for the class is the direct product of outstanding
         skill and perseverance by Co-Lead Counsel…no one else…could have
         produced the result here—no government agency or corporate litigant to
         lead the charge and the Settlement Fund is the product solely of the efforts
         of Plaintiffs’ Counsel.”

        In re Waste Management, Inc. Securities Litigation, No. H-99-2183 (S.D.
         Tex.)
         In 2002, the court approved an extraordinary settlement that provided for the recovery
         of $457 million in cash, plus an array of far-reaching corporate governance measures.
         Labaton Sucharow represented lead plaintiff Connecticut Retirement Plans and Trust
         Funds. At that time, this settlement was the largest common fund settlement of a
         securities action achieved in any court within the Fifth Circuit and the third largest
         achieved in any federal court in the nation. Judge Harmon noted, among other things,
         that Labaton Sucharow “obtained an outstanding result by virtue of the quality
         of the work and vigorous representation of the class.”

        In re General Motors Corp. Securities Litigation, No. 06-cv-1749 (E.D.
         Mich.)
         As co-lead counsel in a case against automotive giant General Motors (GM) and its
         auditor Deloitte & Touche LLP (Deloitte), Labaton Sucharow obtained a settlement of
         $303 million—one of the largest settlements ever secured in the early stages of a
         securities fraud case. Lead plaintiff Deka Investment GmbH alleged that GM, its officers,
         and its outside auditor overstated GM’s income by billions of dollars and GM’s operating
         cash flows by tens of billions of dollars, through a series of accounting manipulations.
         The final settlement, approved on July 21, 2008, consisted of a cash payment of
         $277 million by GM and $26 million in cash from Deloitte.



Labaton Sucharow LLP                                                                                    4
         Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 7 of 43




        Arkansas Teacher Retirement System v. State Street Corp., No. 11-cv-10230
         (D. Mass.)
         Labaton Sucharow served as lead counsel for the plaintiff Arkansas Teacher Retirement
         System (ATRS) in a securities class action against Boston-based financial services
         company, State Street Corporation (State Street). On November 2, 2016, the court
         granted final approval of the $300 million settlement with State Street. The plaintiffs
         claimed that State Street, as custodian bank to a number of public pension funds,
         including ATRS, was responsible for foreign exchange (FX) trading in connection with its
         clients’ global trading. Over a period of many years, State Street systematically
         overcharged pension fund clients, including Arkansas, for those FX trades.

        Wyatt v. El Paso Corp., No. H-02-2717 (S.D. Tex.)
         Labaton Sucharow secured a $285 million class action settlement against the El Paso
         Corporation on behalf of the co-lead plaintiff, an individual. The case involved a
         securities fraud stemming from the company’s inflated earnings statements, which cost
         shareholders hundreds of millions of dollars during a four-year span. On March 6, 2007,
         the court approved the settlement and also commended the efficiency with which the
         case had been prosecuted, particularly in light of the complexity of the allegations and
         the legal issues.

        In re Bear Stearns Cos., Inc. Securities, Derivative & ERISA Litigation,
         No. 08-cv-2793 (S.D.N.Y.)
         Labaton Sucharow served as co-lead counsel, representing lead plaintiff State of
         Michigan Retirement Systems and the class. The action alleged that Bear Stearns and
         certain officers and directors made misstatements and omissions in connection
         with Bear Stearns’ financial condition, including losses in the value of its mortgage-
         backed assets and Bear Stearns’ risk profile and liquidity. The action further claimed
         that Bear Stearns’ outside auditor, Deloitte & Touche LLP, made misstatements and
         omissions in connection with its audits of Bear Stearns’ financial statements for fiscal
         years 2006 and 2007. Our prosecution of this action required us to develop a detailed
         understanding of the arcane world of packaging and selling subprime mortgages. Our
         complaint has been called a “tutorial” for plaintiffs and defendants alike in this fast-
         evolving area. After surviving motions to dismiss, on November 9, 2012, the court
         granted final approval to settlements with the defendant Bear Stearns for $275 million
         and with Deloitte for $19.9 million.

        In re Massey Energy Co. Securities Litigation, No. 10-CV-00689 (S.D.
         W.Va.)
         As co-lead counsel representing the Commonwealth of Massachusetts Pension Reserves
         Investment Trust, Labaton Sucharow achieved a $265 million all-cash settlement in a
         case arising from one of the most notorious mining disasters in US history. On June 4,
         2014, the settlement was reached with Alpha Natural Resources, Massey’s parent
         company. Investors alleged that Massey falsely told investors it had embarked on safety
         improvement initiatives and presented a new corporate image following a deadly fire at
         one of its coalmines in 2006. After another devastating explosion, which killed 29 miners
         in 2010, Massey’s market capitalization dropped by more than $3 billion. Judge Irene C.
         Berger noted, “Class counsel has done an expert job of representing all of the




Labaton Sucharow LLP                                                                                 5
         Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 8 of 43




         class members to reach an excellent resolution and maximize recovery for
         the class.”

        Eastwood Enterprises, LLC v. Farha (WellCare Securities Litigation),
         No. 07-cv-1940 (M.D. Fla.)
         On behalf of the New Mexico State Investment Council and the Public Employees
         Retirement Association of New Mexico, Labaton Sucharow served as co-lead counsel and
         negotiated a $200 million settlement over allegations that WellCare Health Plans, Inc., a
         Florida-based healthcare service provider, disguised its profitability by overcharging
         state Medicaid programs. Further, under the terms of the settlement approved by the
         court on May 4, 2011, WellCare agreed to pay an additional $25 million in cash if, at any
         time in the next three years, WellCare was acquired or otherwise experienced a change in
         control at a share price of $30 or more after adjustments for dilution or stock splits.

        In re Bristol-Myers Squibb Securities Litigation, No. 00-cv-1990 (D.N.J.)
         Labaton Sucharow served as lead counsel representing the lead plaintiff, union-owned
         LongView Collective Investment Fund of the Amalgamated Bank (LongView), against
         drug company Bristol-Myers Squibb (BMS). LongView claimed that the company’s press
         release touting its new blood pressure medication, Vanlev, left out critical information—
         that undisclosed results from the clinical trials indicated that Vanlev appeared to have
         life-threatening side effects. The FDA expressed serious concerns about these side
         effects, and BMS released a statement that it was withdrawing the drug’s FDA
         application, resulting in the company’s stock price falling and losing nearly 30 percent of
         its value in a single day. After a five-year battle, we won relief on two critical fronts. First,
         we secured a $185 million recovery for shareholders, and second, we negotiated major
         reforms to the company’s drug development process that will have a significant impact
         on consumers and medical professionals across the globe. Due to our advocacy, BMS
         must now disclose the results of clinical studies on all of its drugs marketed in any
         country.

        In re Fannie Mae 2008 Securities Litigation, No. 08-cv-7831 (S.D.N.Y.)
         As co-lead counsel representing co-lead plaintiff Boston Retirement System, Labaton
         Sucharow secured a $170 million settlement on March 3, 2015, with Fannie Mae. The
         lead plaintiffs alleged that Fannie Mae and certain of its current and former senior
         officers violated federal securities laws, by making false and misleading statements
         concerning the company’s internal controls and risk management with respect to Alt-A
         and subprime mortgages. The lead plaintiffs also alleged that defendants made
         misstatements with respect to Fannie Mae’s core capital, deferred tax assets, other-than-
         temporary losses, and loss reserves. Labaton Sucharow successfully argued that
         investors’ losses were caused by Fannie Mae’s misrepresentations and poor risk
         management, rather than by the financial crisis. This settlement is a significant feat,
         particularly following the unfavorable result in a similar case involving investors in
         Fannie Mae’s sibling company, Freddie Mac.

        In re Broadcom Corp. Class Action Litigation, No. 06-cv-05036 (C.D. Cal.)
         Labaton Sucharow served as lead counsel on behalf of lead plaintiff New Mexico State
         Investment Council in a case stemming from Broadcom Corp.’s $2.2 billion restatement
         of its historic financial statements for 1998-2005. In August 2010, the court granted final
         approval of a $160.5 million settlement with Broadcom and two individual defendants to

Labaton Sucharow LLP                                                                                         6
         Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 9 of 43




         resolve this matter. It is the second largest up-front cash settlement ever recovered from
         a company accused of options backdating. Following a Ninth Circuit ruling confirming
         that outside auditors are subject to the same pleading standards as all other defendants,
         the district court denied the motion by Broadcom’s auditor, Ernst & Young, to dismiss on
         the ground of loss causation. This ruling is a major victory for the class and a landmark
         decision by the court—the first of its kind in a case arising from stock-options
         backdating. In October 2012, the court approved a $13 million settlement with Ernst &
         Young.

        In re Satyam Computer Services Ltd. Securities Litigation, No. 09-md-2027
         (S.D.N.Y.)
         Satyam Computer Services Ltd. (Satyam), referred to as “India’s Enron,” engaged in one
         of the most egregious frauds on record. In a case that rivals the Enron and Bernie Madoff
         scandals, the Firm represented lead plaintiff UK-based Mineworkers’ Pension Scheme,
         which alleged that Satyam, related entities, Satyam’s auditors, and certain directors and
         officers made materially false and misleading statements to the investing public about
         the company’s earnings and assets, artificially inflating the price of Satyam securities. On
         September 13, 2011, the court granted final approval to a settlement with Satyam of $125
         million and a settlement with the company’s auditor, PricewaterhouseCoopers, in the
         amount of $25.5 million. Judge Barbara S. Jones commended lead counsel during the
         final approval hearing, noting the “…quality of representation[,] which I found to
         be very high.”

        In re Mercury Interactive Corp. Securities Litigation, No. 05-cv-3395 (N.D.
         Cal.)
         Labaton Sucharow served as co-lead counsel on behalf of co-lead plaintiff Steamship
         Trade Association/International Longshoremen’s Association Pension Fund, which
         alleged that Mercury Interactive Corp. (Mercury) backdated option grants used to
         compensate employees and officers of the company. Mercury’s former CEO, CFO, and
         General Counsel actively participated in and benefited from the options backdating
         scheme, which came at the expense of the company’s shareholders and the investing
         public. On September 25, 2008, the court granted final approval of the $117.5 million
         settlement.

        In re Oppenheimer Champion Fund Securities Fraud Class Actions, No. 09-
         cv-525 (D. Colo.) and In re Core Bond Fund, No. 09-cv-1186 (D. Colo.)
         Labaton Sucharow served as lead counsel and represented individuals and the proposed
         class in two related securities class actions brought against OppenheimerFunds, Inc.,
         among others, and certain officers and trustees of two funds—Oppenheimer Core Bond
         Fund and Oppenheimer Champion Income Fund. The lawsuits alleged that the
         investment policies followed by the funds resulted in investor losses when the funds
         suffered drops in net asset value although they were presented as safe and conservative
         investments to consumers. In May 2011, the Firm achieved settlements amounting to
         $100 million: $52.5 million in In re Oppenheimer Champion Fund Securities Fraud
         Class Actions and a $47.5 million settlement in In re Core Bond Fund.




Labaton Sucharow LLP                                                                                    7
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 10 of 43




        In re Computer Sciences Corporation Securities Litigation, No. 11-cv-610
         (E.D. Va.)
         As lead counsel representing Ontario Teachers’ Pension Plan Board, Labaton Sucharow
         secured a $97.5 million settlement in this “rocket docket” case involving accounting
         fraud. The settlement was the third largest all-cash recovery in a securities class action in
         the Fourth Circuit and the second largest all-cash recovery in such a case in the Eastern
         District of Virginia. The plaintiffs alleged that IT consulting and outsourcing company,
         Computer Sciences Corporation (CSC), fraudulently inflated its stock price by
         misrepresenting and omitting the truth about the state of its most visible contract and
         the state of its internal controls. In particular, the plaintiffs alleged that CSC assured the
         market that it was performing on a $5.4 billion contract with the UK National Health
         Service when CSC internally knew that it could not deliver on the contract, departed
         from the terms of the contract, and as a result, was not properly accounting for the
         contract. Judge T.S. Ellis III stated, “I have no doubt—that the work product I
         saw was always of the highest quality for both sides.”

LEADȱCOUNSELȱAPPOINTMENTSȱINȱONGOINGȱLITIGATIONȱ
Labaton Sucharow’s institutional investor clients are regularly chosen by federal judges to serve
as lead plaintiffs in prominent securities litigations brought under the PSLRA. Dozens of public
pension funds and union funds have selected Labaton Sucharow to represent them in federal
securities class actions and advise them as securities litigation/investigation counsel. Our recent
notable lead and co-lead counsel appointments include the following:

        In re AT&T/DirecTV Now Securities Litigation, No. 19-cv-2892 (S.D.N.Y.)
         Labaton Sucharow represents Steamfitters Local 449 Pension Plan in this securities class
         action against AT&T and multiple executives and directors of the company alleging wide-
         ranging fraud, abusive sales tactics, and misleading statements to the market in regards
         to the streaming service, DirecTV Now.

        In re PG&E Corporation Securities Litigation, No. 18-cv-03509 (N.D. Cal.)
         Labaton Sucharow represents the Public Employees Retirement Association of New
         Mexico in a securities class action lawsuit against PG&E related to wildfires that
         devastated Northern California in 2017.

        In re SCANA Corporation Securities Litigation, No. 17-cv-2616 (D.S.C.)
         Labaton Sucharow represents the West Virginia Investment Management Board against
         SCANA Corporation and certain of the company’s senior executives in a securities class
         action alleging false and misleading statements about the construction of two new
         nuclear power plants.

        Murphy v. Precision Castparts Corp., No. 16-cv-00521 (D. Or.)
         Labaton Sucharow represents Oklahoma Firefighters Pension and Retirement System in
         a securities class action against Precision Castparts Corp., an aviation parts
         manufacturing conglomerate that produces complex metal parts primarily marketed to
         industrial and aerospace customers.




Labaton Sucharow LLP                                                                                      8
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 11 of 43




        In re Goldman Sachs Group, Inc. Securities Litigation, No. 10-cv-03461
         (S.D.N.Y.)
         Labaton Sucharow represents Arkansas Teacher Retirement System in a high-profile
         litigation based on the scandals involving Goldman Sachs’ sales of the Abacus CDO.

INNOVATIVEȱLEGALȱSTRATEGYȱ
Bringing successful litigation against corporate behemoths during a time of financial turmoil
presents many challenges, but Labaton Sucharow has kept pace with the evolving financial
markets and with corporate wrongdoers’ novel approaches to committing fraud.

Our Firm’s innovative litigation strategies on behalf of clients include the following:

        Mortgage-Related Litigation
         In In re Countrywide Financial Corporation Securities Litigation, No. 07-cv-5295 (C.D.
         Cal.), our client’s claims involved complex and data-intensive arguments relating to the
         mortgage securitization process and the market for residential mortgage-backed
         securities (RMBS) in the United States. To prove that defendants made false and
         misleading statements concerning Countrywide’s business as an issuer of residential
         mortgages, Labaton Sucharow utilized both in-house and external expert analysis. This
         included state-of-the-art statistical analysis of loan level data associated with the
         creditworthiness of individual mortgage loans. The Firm recovered $624 million on
         behalf of investors.

         Building on its experience in this area, the Firm has pursued claims on behalf of
         individual purchasers of RMBS against a variety of investment banks for
         misrepresentations in the offering documents associated with individual RMBS deals.

        Options Backdating
         In 2005, Labaton Sucharow took a pioneering role in identifying options-backdating
         practices as both damaging to investors and susceptible to securities fraud claims,
         bringing a case, In re Mercury Interactive Securities Litigation, No. 05-cv-3395 (N.D.
         Cal.), that spawned many other plaintiff recoveries.

         Leveraging its experience, the Firm went on to secure other significant options
         backdating settlements in, for example, In re Broadcom Corp. Class Action Litigation,
         No. 06-cv-5036 (C.D. Cal.) and In re Take-Two Interactive Securities Litigation, No.
         06-cv-0803 (S.D.N.Y.). Moreover, in Take-Two, Labaton Sucharow was able to prompt
         the SEC to reverse its initial position and agree to distribute a disgorgement fund to
         investors, including class members. The SEC had originally planned for the fund to be
         distributed to the US Treasury. As a result, investors received a very significant
         percentage of their recoverable damages.

        Foreign Exchange Transactions Litigation
         The Firm has pursued and is pursuing claims for state pension funds against BNY
         Mellon and State Street Bank, the two largest custodian banks in the world. For more
         than a decade, these banks failed to disclose that they were overcharging their custodial
         clients for foreign exchange transactions. Given the number of individual transactions
         this practice affected, the damages caused to our clients and the class were significant.


Labaton Sucharow LLP                                                                                 9
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 12 of 43




         Our claims, involving complex statistical analysis, as well as qui tam jurisprudence, were
         filed ahead of major actions by federal and state authorities related to similar allegations
         that commenced in 2011. Our team favorably resolved the BNY Mellon matter in 2012.
         The case against State Street Bank resulted in a $300 million recovery.

APPELLATEȱADVOCACYȱANDȱTRIALȱEXPERIENCEȱ
When it is in the best interest of our clients, Labaton Sucharow repeatedly has demonstrated our
willingness and ability to litigate these complex cases all the way to trial, a skill unmatched by
other firms in the plaintiffs’ bar.

Labaton Sucharow is one of the few firms in the plaintiffs’ securities bar to have prevailed in a
case before the US Supreme Court. In Amgen Inc. v. Connecticut Retirement Plans and Trust
Funds, 568 U.S. 455 (2013), the Firm persuaded the court to reject efforts to thwart the
certification of a class of investors seeking monetary damages in a securities class action. This
represents a significant victory for all plaintiffs in securities class actions.

In In re Real Estate Associates Limited Partnership Litigation, Labaton Sucharow’s advocacy
significantly increased the settlement value for shareholders. The defendants were unwilling to
settle for an amount the Firm and its clients viewed as fair, which led to a six-week trial. The
Firm and co-counsel ultimately obtained a landmark $184 million jury verdict. The jury
supported the plaintiffs’ position that the defendants knowingly violated federal securities laws
and that the general partner had breached his fiduciary duties to shareholders. The $184 million
award was one of the largest jury verdicts returned in any PSLRA action and one in which the
class, consisting of 18,000 investors, recovered 100 percent of their damages.




Labaton Sucharow LLP                                                                                    10
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 13 of 43




OURȱCLIENTSȱ
Labaton Sucharow represents and advises the following institutional investor clients, among
others:

   Arkansas Teacher Retirement System        New York State Common Retirement Fund

   Baltimore County Retirement System        Norfolk County Retirement System

                                              Office of the Ohio Attorney General and several
   Boston Retirement System
                                               of its Retirement Systems

   California State Teachers’ Retirement     Oklahoma Firefighters Pension and Retirement
    System                                     System

   Chicago Teachers’ Pension Fund            Plymouth County Retirement System

   City of New Orleans Employees’            Office of the New Mexico Attorney General and
    Retirement System                          several of its Retirement Systems

   Connecticut Retirement Plans & Trust      Public Employees’ Retirement System of
    Funds                                      Mississippi

   Division of Investment of the New
                                              Public Employee Retirement System of Idaho
    Jersey Department of the Treasury

   Genesee County Employees’
                                              Rhode Island State Investment Commission
    Retirement System

                                              Santa Barbara County Employees’ Retirement
   Illinois Municipal Retirement Fund
                                               System

                                              State of Oregon Public Employees’ Retirement
   Indiana Public Retirement System
                                               System

   Los Angeles County Employees
                                              State of Wisconsin Investment Board
    Retirement Association

   Macomb County Employees
                                              Utah Retirement Systems
    Retirement System

   Metropolitan Atlanta Rapid Transit
                                              Virginia Retirement System
    Authority

   Michigan Retirement Systems               West Virginia Investment Management Board




Labaton Sucharow LLP                                                                             11
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 14 of 43




AWARDSȱANDȱACCOLADESȱ
CONSISTENTLYȱRANKEDȱASȱAȱLEADINGȱFIRM:ȱ
                       The National Law Journal ”Elite Trial Lawyers” named Labaton Sucharow the 2020
                       Law Firm of the Year for Securities Litigation. This marks the second
                       consecutive year the Firm has received the prestigious award and the third time
                       overall. The winner was chosen for their “cutting-edge work on behalf of
                       plaintiffs over the last 15 months” as well as possessing “a solid track record
                       of client wins over the past three to five years.” Additionally, the Firm was
                       recognized as a finalist in the Antitrust and Class Action categories. The Firm was
                       also recognized for its pro bono efforts, being named the 2020 Law Firm of the
                       Year in the Immigration Category.

                       Benchmark Litigation US recognized Labaton Sucharow both nationally and
                       regionally, in Delaware and New York, in its 2020 edition and named nine partners as
                       Litigation Stars and Future Stars across the U.S. The Firm received top rankings
                       in the Securities and Dispute Resolution categories. The publication also named
                       the Firm as one of the “Top 10 Plaintiff’s Firms” in the nation.

                       Labaton Sucharow is recognized by Chambers USA 2020 as among the leading
                       plaintiffs’ firms in the nation, receiving a total of five practice group rankings and
                       seven individual rankings. Chambers notes that the Firm is “considered one of the
                       greatest plaintiffs’ firms,” a “ very good and very thoughtful group.” They
                       “take strong advocacy positions on behalf of their clients.”

                       In 2019, Labaton Sucharow was a finalist for Euromoney LMG’s Women in
                       Business Law Awards in the North American Best Gender Diversity Initiative
                       category. Euromoney LMG recognized the Firm’s 2018 event “Institutional Investing
                       in Women and Minority-Owned Investment Firms,” which featured two all-female
                       panels of the country’s leading asset allocators and fund managers and addressed the
                       importance of diversity investing.

                       Labaton Sucharow has named Law360 Practice Group of the Year in two
                       categories, Class Action and Securities. The awards recognize the firms behind the
                       wins that “resonated throughout the legal industry in the past year.”

                       Labaton Sucharow has been recognized as one of the nation’s best plaintiffs’ firms
                       by The Legal 500. In 2019, the Firm once again earned a Tier 1 ranking in Securities
                       Litigation and, for the first time, was ranked Tier 1 for M&A Litigation. The Firm is
                       also ranked for its excellence in the Antitrust category, and 12 Labaton Sucharow
                       lawyers were ranked or recommended in the 2019 guide.




Labaton Sucharow LLP                                                                                            12
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 15 of 43




COMMUNITYȱINVOLVEMENTȱ
To demonstrate our deep commitment to the community, Labaton Sucharow has devoted
significant resources to pro bono legal work and public and community service.

FIRMȱCOMMITMENTSȱ
Immigration Justice Campaign
Labaton Sucharow has partnered with the Immigration Justice Campaign to represent
immigrants in their asylum proceedings.

Brooklyn Law School Securities Arbitration Clinic
Labaton Sucharow partnered with Brooklyn Law School to establish a securities arbitration
clinic. The program, has run for five years, assisted defrauded individual investors who could
not otherwise afford to pay for legal counsel and provided students with real-world experience
in securities arbitration and litigation. Former partners Mark S. Arisohn and Joel H. Bernstein
led the program as adjunct professors.

Change for Kids
Labaton Sucharow supports Change for Kids (CFK) as a Strategic Partner of P.S. 182 in East
Harlem. One school at a time, CFK rallies communities to provide a broad range of essential
educational opportunities to under-resourced public elementary schools. By creating inspiring
learning environments at partner schools, CFK enables students to discover their unique
strengths and develop the confidence to achieve.

The Lawyers’ Committee for Civil Rights Under Law
The Firm is a long-time supporter of the Lawyers’ Committee for Civil Rights Under Law (the
Lawyers’ Committee), a nonpartisan, nonprofit organization formed in 1963 at the request of
President John F. Kennedy. The Lawyers’ Committee involves the private bar in providing legal
services to address racial discrimination.

Labaton Sucharow attorneys have contributed on the federal level to national voters’ rights
initiatives and US Supreme Court nominee analyses (analyzing nominees for their views on such
topics as ethnic equality, corporate diversity, and gender discrimination).

Sidney Hillman Foundation
Labaton Sucharow supports the Sidney Hillman Foundation. Created in honor of the first
president of the Amalgamated Clothing Workers of America, Sidney Hillman, the foundation
supports investigative and progressive journalism by awarding monthly and yearly prizes.
Partner Thomas A. Dubbs is frequently invited to present these awards.




Labaton Sucharow LLP                                                                              13
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 16 of 43




INDIVIDUALȱATTORNEYȱCOMMITMENTSȱ
Labaton Sucharow attorneys give of themselves in many ways, both by volunteering and by
filling leadership positions in charitable organizations. A few of the awards our attorneys have
received and organizations they are involved in are as follows:

        Awarded “Champion of Justice” by the Alliance for Justice, a national nonprofit
         association of over 100 organizations that represent a broad array of groups “committed
         to progressive values and the creation of an equitable, just, and free society.”
        Recipient of a Volunteer and Leadership Award from a tenants’ advocacy organization
         for work defending the rights of city residents and preserving their fundamental sense of
         public safety and home.
        Board Member of the Ovarian Cancer Research Fund—the largest private funding agency
         of its kind supporting research into a method of early detection and, ultimately, a cure
         for ovarian cancer.
Our attorneys have also contributed to or continue to volunteer with the following charitable
organizations, among others:

        American Heart Association                       Legal Aid Society

        Big Brothers/Big Sisters of New York             Mentoring USA
         City
                                                          National Lung Cancer Partnership
        Boys and Girls Club of America
                                                          National MS Society
        Carter Burden Center for the Aging
                                                          National Parkinson Foundation
        City Harvest
                                                          New York Cares
        City Meals-on-Wheels
                                                          New York Common Pantry
        Coalition for the Homeless
                                                          Peggy Browning Fund
        Cycle for Survival
                                                          Sanctuary for Families
        Cystic Fibrosis Foundation
                                                          Sandy Hook School Support Fund
        Dana Farber Cancer Institute
                                                          Save the Children
        Food Bank for New York City
                                                          Special Olympics
        Fresh Air Fund
                                                          Toys for Tots
        Habitat for Humanity
                                                          Williams Syndrome Association
        Lawyers Committee for Civil Rights




Labaton Sucharow LLP                                                                                 14
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 17 of 43




COMMITMENTȱTOȱDIVERSITYȱ
Diversity and inclusion are vital to our success as a national law firm, giving us diverse
viewpoints from which to address our global clients’ most pressing needs and complex legal
challenges. At Labaton Sucharow, we are continually committed to developing initiatives
that focus on our diversity and inclusion goals—which include recruiting, professional
development, and attorney retention and advancement of diverse and minority candidates—
while also raising awareness to the legal profession as a whole.

  “There is strength in diversity. At Labaton Sucharow, we strive to improve diversity within
    the Firm’s ranks and the legal profession as a whole. We believe having a variety of
viewpoints and backgrounds improves the quality of our work and makes us better lawyers.”

                               –   Gregory Asciolla, Partner and Chair of the Diversity & Inclusion Committee



OURȱMISSIONȱ
Over the last 50 years, our Firm has earned global recognition for extraordinary success in
securing historic recoveries and reform for investors and consumers. We strive to achieve the
same level of success in promoting fairness and equality within our ranks as we do within the
industry, and believe that can only be achieved by building a team of professionals who have a
broad range of backgrounds, orientations, and interests. The Firm’s leadership recognizes the
importance of extending leadership positions to diverse lawyers and is committed to investing
time and resources to recruit, mentor, promote and sponsor the next generation of diverse
attorneys

WOMEN’SȱINITIATIVEȱ
Women’s Networking and Mentoring Initiative
Labaton Sucharow became the first—and remains the only—securities litigation firm with a
dedicated program that fosters growth, leadership, and success for its female attorneys.
Established in 2007, Labaton Sucharow’s Women’s Initiative has hosted numerous educational
seminars and networking events at the Firm. The goal of the Women’s Initiative is to promote
the advancement and growth of female lawyers and staff in order to groom them into future
leaders, as well as to collaborate with industry and thought leaders to promote the advancement
of women as a whole. The Women’s Initiative does this in part by engaging phenomenal female
speakers who can impart wisdom, share professional lessons learned, and serve as an
inspiration to the group. The Women’s Initiative also hosts numerous workshops throughout the
year that focus on enhancing professional development. Past workshops have focused on
strengthening negotiation and public speaking skills, the importance of business development,
and addressing gender inequality issues for women in the law.




Labaton Sucharow LLP                                                                                            15
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 18 of 43




Institutional Investing in Women and Minority-Led Investment Firms
                     In September 2018, Labaton Sucharow’s Women’s Initiative hosted its
                     inaugural half-day event featuring two all-female panels on institutional
                     investing in women and minority-led investment firms at the Four Seasons
                     Hotel in New York. The event was designed to bring public pension funds,
                     diverse managers, hedge funds, investment consultants, and legal counsel
                     together to address the importance of diversity investing and to hear
firsthand from leaders in the space as to how we can advance institutional investing in diverse
investment firms. Noteworthy research has shown that diversity in background, gender, and
ethnicity leads to smarter, more balanced, and better-informed decision making—which leads to
generations of greater returns for all involved. And investing in women and minority-led firms
creates a positive social impact, which can address economic imbalances that may be socially
driven.

The event allows us to provide a platform for highly accomplished women within the pension
and investment community to share their experiences and expertise in this area. One of the
primary goals of this event is to foster awareness of diverse asset management opportunities and
discuss the benefits of allocations to diverse firms, while highlighting best practices for enabling
diverse managers to showcase their unique strengths to institutional investors. While diverse in
other aspects, it is notable that the event features all-female panels, an important step to
support the recognition and advancement of women and a trend that we hope and believe will
continue to gain visibility at national and international conferences each year. In terms of its
audience, the event has been targeted to those in the investment community who can continue a
dialogue and advance the program’s cause. As such, while very well-attended by guests from all
over the country, the event is designed to be intimate in nature to allow for a free exchange of
thoughts and ideas.

The inaugural event, which was co-chaired by partners Serena P.
Hallowell, Carol C. Villegas, and Marisa N. DeMato, was shortlisted for
Euromoney’s Best Gender Diversity Initiative award and for a Chambers
USA Diversity & Inclusion Award. Our Women’s Initiative hosted its
second annual event in September 2019 and is planning additional events
in 2020.

MINORITY SCHOLARSHIP AND INTERNSHIPS
Demonstrating our commitment to diversity in law and at Labaton Sucharow, we established the
Labaton Sucharow Minority Scholarship and Internship in 2006.

Every year, we present a grant and a summer associate position to a first-year minority student
from a metropolitan New York law school who has demonstrated academic excellence,
community commitment, and superior personal integrity. Several past scholarship recipients
have become full-time attorneys at the Firm.

The Firm also offers two annual summer internships to Hunter College students, who rotate
through our various departments, shadowing Firm partners and getting a feel for the inner
workings of a law firm.




Labaton Sucharow LLP                                                                                   16
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 19 of 43




PROFESSIONALȱPROFILESȱ
Labaton Sucharow employs 170 individuals, composed of 70 attorneys (including partners, of
counsel, and associates), 20 staff attorneys, 39 legal support staff (including law clerks, case
development professionals, investigators, data analysts, and paralegals), and 41 other support
staff. The attorneys in the Firm’s New York office are primarily dedicated to securities class
action litigation and antitrust litigation services. The Firm’s Case Evaluation Team, which
includes attorneys dedicated to case development, in-house securities data analysts, and our
internal investigative unit, also is based in the New York office. The Firm’s case evaluation
process is led by a team of seven attorneys focused on evaluating the merits of filed cases and
developing proprietary new matters overlooked by other firms. We have four separate litigation
teams dedicated to prosecuting securities class actions, which include several senior female
partners. The personnel in Labaton Sucharow’s Delaware office focuses on representing
institutional investors in shareholder derivative, merger & acquisition, and corporate
governance litigation. The focus of our Washington, D.C. office is U.S. and non-U.S. securities
litigation and whistleblower representation.

PROFESSIONALȱPROFILESȱȱ
Christopher J. Keller
Chairman
Christopher J. Keller is Chairman of Labaton Sucharow LLP and head of the Firm’s Executive
Committee. He is based in the Firm’s New York office. Chris focuses on complex securities litigation
cases and works with institutional investor clients, including some of the world's largest public and
private pension funds with tens of billions of dollars under management.

Chris’s distinction in the plaintiffs’ bar is has earned him recognition from Lawdragon as an “Elite
Lawyer in the Legal Profession” and “Leading Plaintiff Financial Lawyer,” as well as
recommendations from The Legal 500 for excellence in the field of securities litigation.

Described by The Legal 500 as a “sharp and tenacious advocate” who “has his pulse on the trends,”
Chris has been instrumental in the Firm’s appointments as lead counsel in some of the largest
securities matters arising out of the financial crisis, such as actions against Countrywide ($624
million settlement), Bear Stearns ($275 million settlement with Bear Stearns Companies and $19.9
million settlement with Deloitte & Touche LLP, Bear Stearns’ outside auditor), and Goldman Sachs.

Chris has been integral in the prosecution of traditional fraud cases such as In re Schering-Plough
Corporation/ENHANCE Securities Litigation; In re Massey Energy Co. Securities Litigation, where
the Firm obtained a $265 million all-cash settlement with Alpha Natural Resources, Massey’s parent
company; as well as In re Satyam Computer Services, Ltd. Securities Litigation, where the Firm
obtained a settlement of more than $150 million. Chris was also a principal litigator on the trial team
of In re Real Estate Associates Limited Partnership Litigation. The six-week jury trial resulted in a
$185 million plaintiffs’ verdict, one of the largest jury verdicts since the passage of the Private
Securities Litigation Reform Act.

In addition to his active caseload, Chris holds a variety of leadership positions within the Firm,
including serving on the Firm’s Executive Committee. In response to the evolving needs of clients,
Chris also established, and currently leads, the Case Development Group, which is composed of


Labaton Sucharow LLP                                                                                      17
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 20 of 43




attorneys, in-house investigators, financial analysts, and forensic accountants. The group is
responsible for evaluating clients’ financial losses and analyzing their potential legal claims both in
and outside of the U.S. and tracking trends that are of potential concern to investors.

Educating institutional investors is a significant element of Chris’s advocacy efforts for shareholder
rights. He is regularly called upon for presentations on developing trends in the law and new case
theories at annual meetings and seminars for institutional investors.

Chris is a member of several professional groups, including the New York State Bar Association and
the New York County Lawyers’ Association. He is a prior member of the Board of Directors of the City
Bar Fund, the nonprofit 501(c)(3) arm of the New York City Bar Association aimed at engaging and
supporting the legal profession in advancing social justice.

Chris earned his Juris Doctor from St. John’s University School of Law. He received his bachelor’s
degree from Adelphi University.

Lawrence A. Sucharow
Of Counsel and Senior Adviser
Lawrence A. Sucharow is Of Counsel and Senior Adviser in the New York office of Labaton Sucharow
LLP. In this role, Larry focuses on counseling the Firm’s large institutional clients, developing
creative and compelling strategies to advance and protect clients’ interests, and prosecuting and
resolving many of the Firm’s leading cases. With more than four decades of experience, Larry is an
internationally recognized trial lawyer and a leader of the class action bar. Under his guidance, the
Firm has earned its position as one of the top plaintiffs securities and antitrust class action firms in
the world.

In recognition of his career accomplishments and standing in the securities bar, Larry was selected by
Law360 as one the 10 Most Admired Securities Attorneys in the United States and as a Titan of the
Plaintiffs Bar. Larry was honored with the National Law Journal’s Elite Trial Lawyers Lifetime
Achievement Award, and he is one of a small handful of plaintiffs’ securities lawyers in the United
States recognized by Chambers & Partners USA, The Legal 500, and Benchmark Litigation for his
successes in securities litigation. Larry has been consistently recognized by Lawdragon as one of the
country’s leading lawyers, and in 2020, Larry was inducted in the Hall of Fame in recognition of his
outstanding contributions as a leader and litigator. Referred to as a “legend” by his peers in
Benchmark Litigation, Chambers describes him as an “immensely respected plaintiff advocate” and a
“renowned figure in the securities plaintiff world...[that] has handled some of the most high-profile
litigation in this field.” According to The Legal 500, clients characterize Larry as “a strong and
passionate advocate with a desire to win.” In addition, Brooklyn Law School honored Larry as Alumni
of the Year Award in 2012 for his notable achievements in the field.

Over the course of his career, Larry has prosecuted hundreds of cases and the Firm has recovered
billions in groundbreaking securities, antitrust, business transaction, product liability, and other class
actions. In fact, a landmark case tried in 2002—In re Real Estate Associates Limited Partnership
Litigation—was the very first securities action successfully tried to a jury verdict following the
enactment of the Private Securities Litigation Reform Act (PSLRA). Experience such as this has made
Larry uniquely qualified to evaluate and successfully prosecute class actions.

Other representative matters include: Arkansas Teacher Retirement System v. State Street
Corporation ($300 million settlement); In re CNL Resorts, Inc. Securities Litigation ($225 million
settlement); In re Paine Webber Incorporated Limited Partnerships Litigation ($200 million
settlement); In re Prudential Securities Incorporated Limited Partnerships Litigation ($110 million
partial settlement); In re Prudential Bache Energy Income Partnerships Securities Litigation ($91
million settlement); and Shea v. New York Life Insurance Company (over $92 million settlement).




Labaton Sucharow LLP                                                                                         18
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 21 of 43




Larry’s consumer protection experience includes leading the national litigation against the tobacco
companies in Castano v. American Tobacco Co., as well as litigating In re Imprelis Herbicide
Marketing, Sales Practices and Products Liability Litigation. Currently, he plays a key role in In re
Takata Airbag Products Liability Litigation and a nationwide consumer class action against
Volkswagen Group of America, Inc., arising out of the wide-scale fraud concerning Volkswagen’s
“Clean Diesel” vehicles. Larry further conceptualized the establishment of two Dutch foundations, or
“Stichtingen” to pursue settlement of claims against Volkswagen on behalf of injured car owners and
investors in Europe.

In 2018, Larry was appointed to serve on Brooklyn Law School’s Board of Trustees. He has served a
two-year term as President of the National Association of Shareholder and Consumer Attorneys, a
membership organization of approximately 100 law firms that practice complex civil litigation
including class actions. A longtime supporter of the Federal Bar Council, Larry serves as a trustee of
the Federal Bar Council Foundation. He is a member of the Federal Bar Council’s Committee on
Second Circuit Courts, and the Federal Courts Committee of the New York County Lawyers’
Association. He is also a member of the Securities Law Committee of the New Jersey State Bar
Association and was the Founding Chairman of the Class Action Committee of the Commercial and
Federal Litigation Section of the New York State Bar Association, a position he held from 1988-1994.
In addition, Larry serves on the Advocacy Committee of the World Federation of Investors
Corporation, a worldwide umbrella organization of national shareholder associations. In May 2013,
Larry was elected Vice Chair of the International Financial Litigation Network, a network of law firms
from 15 countries seeking international solutions to cross-border financial problems.

Larry earned his Juris Doctor, cum laude, from Brooklyn Law School. He received his bachelor’s
degree from Baruch School of the City College of the City University of New York.

Eric J. Belfi
Partner
Eric J. Belfi is a Partner in the New York office of Labaton Sucharow LLP and a member of the Firm's
Executive Committee. An accomplished litigator with a broad range of experience in commercial
matters, Eric represents many of the world's leading pension funds and other institutional investors.
Eric actively focuses on domestic and international securities and shareholder litigation, as well as
direct actions on behalf of governmental entities. As an integral member of the Firm's Case
Development Group, Eric has brought numerous high-profile domestic securities cases that resulted
from the credit crisis, including the prosecution against Goldman Sachs. Along with his domestic
securities litigation practice, Eric leads the Firm's Non-U.S. Securities Litigation Practice, which is
dedicated exclusively to analyzing potential claims in non-U.S. jurisdictions and advising on the risks
and benefits of litigation in those forums. Additionally, Eric oversees the Financial Products and
Services Litigation Practice, focusing on individual actions against malfeasant investment bankers,
including cases against custodial banks that allegedly committed deceptive practices relating to
certain foreign currency transactions.

Lawdragon has recognized Eric as one of the country’s “500 Leading Plaintiff Financial Lawyers” as
the result of their research into top verdicts and settlements, and input from “lawyers nationwide
about whom they admire and would hire to seek justice for a claim that strikes a loved one.”

In his work with the Case Development Group, Eric was actively involved in securing a combined
settlement of $18.4 million in In re Colonial BancGroup, Inc. Securities Litigation, regarding
material misstatements and omissions in SEC filings by Colonial BancGroup and certain
underwriters. Eric's experience includes noteworthy M&A and derivative cases such as In re Medco
Health Solutions Inc. Shareholders Litigation in which he was integrally involved in the negotiation
of the settlement that included a significant reduction in the termination fee.




Labaton Sucharow LLP                                                                                      19
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 22 of 43




Under Eric’s direction, the Firm’s Non-U.S. Securities Litigation Practice—one of the first of its kind—
also serves as liaison counsel to institutional investors in such cases, where appropriate. Eric
represents nearly 30 institutional investors in over a dozen non-U.S. cases against companies
including SNC-Lavalin Group Inc. in Canada, Vivendi Universal, S.A. in France, OZ Minerals Ltd. in
Australia, Lloyds Banking Group in the UK, and Olympus Corporation in Japan. Eric's international
experience also includes securing settlements on behalf of non-U.S. clients including the U.K.-based
Mineworkers' Pension Scheme in In re Satyam Computer Securities Services Ltd. Securities
Litigation, an action related to one of the largest securities fraud in India, which resulted in $150.5
million in collective settlements. While representing two of Europe's leading pension funds, Deka
Investment GmbH and Deka International S.A., Luxembourg, in In re General Motors Corp.
Securities Litigation, Eric was integral in securing a $303 million settlement in relation to multiple
accounting manipulations and overstatements by General Motors.

As head of the Financial Products and Services Litigation Practice, Eric served as lead counsel to
Arkansas Teacher Retirement System in a class action against State Street Corporation and certain
affiliated entities alleging misleading actions in connection with foreign currency exchange trades,
which resulted in a $300 million recovery. He has also represented the Commonwealth of Virginia in
its False Claims Act case against Bank of New York Mellon, Inc.

Prior to joining Labaton Sucharow, Eric served as an Assistant Attorney General for the State of New
York and as an Assistant District Attorney for the County of Westchester. As a prosecutor, Eric
investigated and prosecuted white-collar criminal cases, including many securities law violations. He
presented hundreds of cases to the grand jury and obtained numerous felony convictions after jury
trials.

Eric is a member of the National Association of Public Pension Attorneys (NAPPA) Securities
Litigation Working Group. He has spoken on the topics of shareholder litigation and U.S.-style class
actions in European countries and has also discussed socially responsible investments for public
pension funds.

Eric earned his Juris Doctor from St. John’s University School of Law and received his bachelor’s
degree from Georgetown University.

Michael P. Canty
Partner
Michael P. Canty is a Partner in the New York office of Labaton Sucharow LLP, where he serves as
General Counsel and head of the Firm’s Consumer Cybersecurity and Data Privacy group. Michael’s
practice focuses on complex fraud cases on behalf of institutional investors and consumers.

Recommended by The Legal 500 and Benchmark Litigation as an accomplished litigator, Michael has
more than a decade of trial experience in matters relating to national security, white collar crime, and
cybercrime. Michael has been recognized as a Plaintiffs’ Trailblazer and a NY Trailblazer by the
National Law Journal and the New York Law Journal, respectively, for his impact on the practice
and business of law. Lawdragon has also recognized Mike as one of the “500 Leading Plaintiff
Financial Lawyers in America,” as the result of their research into the country’s top verdicts and
settlements.

Michael has successfully prosecuted a number of high-profile securities matters involving technology
companies. Most notably, Michael is part of the litigation team that recently achieved a historic $650
million settlement in the In re Facebook Biometric Information Privacy Litigation matter—the
largest consumer data privacy settlement ever and one of the first cases asserting consumers’
biometric privacy rights under Illinois’ Biometric Information Privacy Act (BIPA). Michael has also
led cases against AMD, a multi-national semiconductor company, and Ubiquiti Networks, Inc., a




Labaton Sucharow LLP                                                                                       20
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 23 of 43




 global software company. In both cases, Michael played a pivotal role in securing favorable
settlements for investors.

Prior to joining Labaton Sucharow, Michael served as an Assistant U.S. Attorney in the U.S.
Attorney’s Office for the Eastern District of New York, where he was the Deputy Chief of the Office’s
General Crimes Section. During his time as a federal prosecutor, Michael also served in the Office’s
National Security and Cybercrimes Section. Prior to this, he served as an Assistant District Attorney
for the Nassau County District Attorney’s Office, where he handled complex state criminal offenses
and served in the Office’s Homicide Unit.

Michael has extensive trial experience both from his days as a prosecutor in New York City for the
U.S. Department of Justice and as a Nassau County Assistant District Attorney. Michael served as
trial counsel in more than 35 matters, many of which related to violent crime, white-collar, and
terrorism-related offenses. He played a pivotal role in United States v. Abid Naseer, where he
prosecuted and convicted an al-Qaeda operative who conspired to carry out attacks in the United
States and Europe. Michael also led the investigation in United States v. Marcos Alonso Zea, a case
in which he successfully prosecuted a citizen for attempting to join a terrorist organization in the
Arabian Peninsula and for providing material support for planned attacks.

Michael also has extensive experience investigating and prosecuting cases involving the distribution
of prescription opioids. In January 2012, Michael was assigned to the U.S. Attorney’s Office
Prescription Drug Initiative to mount a comprehensive response to what the Centers for Disease
Control and Prevention (CDC) has called an epidemic increase in the abuse of so-called opioid
analgesics. As a member of the initiative, in United States v. Conway and United States v.
Deslouche, Michael successfully prosecuted medical professionals who were illegally prescribing
opioids. In United States v. Moss et al., he was responsible for dismantling one of the largest
oxycodone rings operating in the New York metropolitan area at the time. In addition to prosecuting
these cases, Michael spoke regularly to the community on the dangers of opioid abuse as part of the
Office’s community outreach.

Before becoming a prosecutor, Michael worked as a Congressional Staff Member for the U.S. House of
Representatives. He primarily served as a liaison between the Majority Leader’s Office and the
Government Reform and Oversight Committee. During his time with the House of Representatives,
Michael managed congressional oversight of the United States Postal Service and reviewed and
analyzed counter-narcotics legislation as it related to national security matters.

Michael earned his Juris Doctor, cum laude, from St. John’s University’s School of Law. He received
his Bachelor of Arts, cum laude, from Mary Washington College.

Marisa N. DeMato
Partner
Marisa N. DeMato is a Partner in the New York office of Labaton Sucharow LLP. With more than 16
years of securities litigation experience, Marisa advises leading pension funds and other institutional
investors in the United States and Canada on issues related to corporate fraud in U.S. securities
markets and provides representation in complex civil actions. Her work focuses on monitoring the
well-being of institutional investments and counseling clients on best practices in corporate
governance of publicly traded companies.

Marisa is known to be “the ultimate professional.” Lawdragon has named her one of the “500
Leading Plaintiff Financial Lawyers in America,” and as a result of her work, the Firm has received a
Tier 1 ranking in Plaintiff Securities Litigation from The Legal 500. According to clients, “It is
because of Marisa that Labaton stands out from its competitors.”




Labaton Sucharow LLP                                                                                      21
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 24 of 43




Marisa has achieved significant settlements on behalf of clients. She represented Seattle City
Employees’ Retirement System in a $90 million derivative settlement that achieved historic corporate
governance reforms from Twenty-First Century Fox, Inc., following allegations of workplace
harassment incidents at Fox News. Marisa also successfully represented investors in high-profile
cases against LifeLock, Camping World, Rent-A-Center, and Castlight Health. In In re Walgreen Co.
Derivative Litigation, she served as legal adviser to the West Palm Beach Police Pension Fund and
secured significant corporate governance reforms and extended Drug Enforcement Agency
commitments from Walgreens in response to the company’s violation of the U.S. Controlled
Substances Act.

Marisa is one of the Firm’s leading advocates for institutional investing in women and minority-led
firms. Since 2018, Marisa serves as co-chair of the Firm’s annual Women’s Initiative Forum, which
has been recognized by Euromoney and Chambers USA as one of the best gender diversity initiatives.
Marisa is instrumental in the development and execution of these events, and the programs have been
praised by attendees for offering insightful discussions on how pension funds and other institutional
investors can provide opportunities for women and minority-owned firms.

An accomplished speaker, Marisa frequently lectures on topics pertaining to securities fraud
litigation, fiduciary responsibility, and corporate governance issues. Marisa has spoken widely on the
2008 global financial crisis and its disastrous effect on the pension fund community in the United
States, as well as on the global implications and related fraud to institutional investors in Italy,
France, and the U.K. She has also presented on issues arising from the federal regulatory response to
the financial crisis, including implications of the Dodd-Frank Act and the national debate on executive
compensation and proxy access for shareholders. Marisa has testified before the Texas House of
Representatives Pensions Committee on the changing legal landscape for public pensions following
the Supreme Court’s Morrison decision and best practices for non-U.S. investment recovery. Her
skillful communication also extends to her interactions with clients. “Marisa stands out as the most
effective communicator in regards to our portfolio. She will always keep us informed as to what cases
are out there, how solid the merits of the case are, and our potential success as a lead plaintiff.”

Prior to joining Labaton Sucharow, Marisa worked for a nationally recognized securities litigation
firm and devoted a substantial portion of her time to litigating securities and consumer fraud. Over
the course of those eight years, she represented numerous pension funds, municipalities, and
individual investors throughout the U.S. and was an integral member of legal teams that secured
multimillion dollar settlements, including In re Managed Care Litigation ($135 million recovery);
Cornwell v. Credit Suisse Group ($70 million recovery); Michael v. SFBC International, Inc. ($28.5
million recovery); Ross v. Career Education Corporation ($27.5 million recovery); and Village of
Dolton v. Taser International Inc. ($20 million recovery).

Marisa is an active member of the National Association of Securities Professionals (NASP), the
American Association for Justice (AAJ), and the National Association of Public Pension Attorneys
(NAPPA), where she serves on the NAPPA Securities Litigation Committee. As a member of the
SACRS Education Committee, Marisa is responsible for developing and planning educational
programming for the State Association of County Retirement Systems (SACRS). She is also a member
of the Federal Bar Council, an organization of lawyers dedicated to promoting excellence in federal
practice and fellowship among federal practitioners, and the DAGA Women's Initiative, which is
committed to electing more women to the office of Attorney General.

Marisa earned her Juris Doctor from the University of Baltimore School of Law. She received her
Bachelor of Arts from Florida Atlantic University.




Labaton Sucharow LLP                                                                                      22
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 25 of 43




Thomas A. Dubbs
Partner
Thomas A. Dubbs is a Partner in the New York office of Labaton Sucharow LLP. Tom focuses on the
representation of institutional investors in domestic and multinational securities cases. Tom serves
or has served as lead or co-lead counsel in some of the most important federal securities class actions
in recent years, including those against American International Group, Goldman Sachs, the Bear
Stearns Companies, Facebook, Fannie Mae, Broadcom, and WellCare.

Tom is highly-regarded in his practice. He has been named a top litigator by Chambers & Partners for
10 consecutive years and has been consistently ranked as a Leading Lawyer in Securities Litigation by
The Legal 500. Law360 named him an MVP of the Year for distinction in class action litigation, and
he has been recognized by The National Law Journal, Lawdragon, and Benchmark Litigation for
excellence in securities litigation. Tom has also received a rating of AV Preeminent from the
publishers of the Martindale-Hubbell directory. In addition, The Legal 500 has inducted Tom into its
Hall of Fame—an honor presented to only four plaintiffs securities litigators “who have received
constant praise by their clients for continued excellence.”

Tom has played an integral role in securing significant settlements in several high-profile cases,
including In re American International Group, Inc. Securities Litigation (settlements totaling more
than $1 billion); In re Bear Stearns Companies, Inc. Securities Litigation ($275 million settlement
with Bear Stearns Companies plus a $19.9 million settlement with Deloitte & Touche LLP, Bear
Stearns’ outside auditor); In re HealthSouth Securities Litigation ($671 million settlement);
Eastwood Enterprises LLC v. Farha et al. (WellCare Securities Litigation) (over $200 million
settlement); In re Fannie Mae 2008 Securities Litigation ($170 million settlement); In re Broadcom
Corp. Securities Litigation ($160.5 million settlement with Broadcom, plus $13 million settlement
with Ernst & Young LLP, Broadcom’s outside auditor); In re St. Paul Travelers Securities Litigation
($144.5 million settlement); In re Amgen Inc. Securities Litigation ($95 million settlement); and In
re Vesta Insurance Group, Inc. Securities Litigation ($78 million settlement).

Representing an affiliate of the Amalgamated Bank, Tom successfully led a team that litigated a class
action against Bristol-Myers Squibb, which resulted in a settlement of $185 million as well as major
corporate governance reforms. He has argued before the U.S. Supreme Court and has argued 10
appeals dealing with securities or commodities issues before the U.S. Courts of Appeals.

Due to his reputation in securities law, Tom frequently lectures to institutional investors and other
groups, such as the Government Finance Officers Association, the National Conference on Public
Employee Retirement Systems, and the Council of Institutional Investors. He is a prolific author of
articles related to his field, including “Textualism and Transnational Securities Law: A Reappraisal of
Justice Scalia’s Analysis in Morrison v. National Australia Bank,” which he penned for the
Southwestern Journal of International Law. He has also written several columns in U.K.
publications regarding securities class actions and corporate governance.

Prior to joining Labaton Sucharow, Tom was Senior Vice President & Senior Litigation Counsel for
Kidder, Peabody & Co. Incorporated, where he represented the company in many class actions,
including the First Executive and Orange County litigation and was first chair in many securities
trials. Before joining Kidder, Tom was head of the litigation department at Hall, McNicol, Hamilton &
Clark, where he was the principal partner representing Thomson McKinnon Securities Inc. in many
matters, including the Petro Lewis and Baldwin-United class actions.

Tom serves as a FINRA Arbitrator and is an Advisory Board Member for the Institute for
Transnational Arbitration. He is a member of the New York State Bar Association and the Association
of the Bar of the City of New York, as well as a patron of the American Society of International Law.
Tom is an active member of the American Law Institute and is currently an adviser on the proposed
Restatement of the Law Third, Conflict of Laws; he was also a member of the Consultative Groups for


Labaton Sucharow LLP                                                                                      23
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 26 of 43




the Restatement of the Law Fourth, U.S. Foreign Relations Law, and the Principles of Law, Aggregate
Litigation. Tom also serves on the Board of Directors for The Sidney Hillman Foundation.

Tom earned his Juris Doctor and bachelor’s degree from the University of Wisconsin-Madison. He
received his master’s degree from the Fletcher School of Law and Diplomacy, Tufts University.

Christine M. Fox
Partner
Christine M. Fox is a Partner in the New York office of Labaton Sucharow LLP. With more than 20
years of securities litigation experience, Christine prosecutes complex securities fraud cases on behalf
of institutional investors.

Christine is recognized by Lawdragon as one of the 500 Leading Plaintiff Financial Lawyers in
America.

Christine is actively involved in litigating matters against Molina Healthcare, Hain Celestial, Avon,
Adient, AT&T, and Apple. She has played a pivotal role in securing favorable settlements for investors
in class actions against Barrick Gold Corporation, one of the largest gold mining companies in the
world ($140 million recovery); CVS Caremark, the nation’s largest pharmacy retail chain ($48 million
recovery); Nu Skin Enterprises, a multilevel marketing company ($47 million recovery); and Intuitive
Surgical, a manufacturer of robotic-assisted technologies for surgery ($42.5 million recovery).

Christine is actively involved in the Firm’s pro bono immigration program and recently reunited a
father and child separated at the border. She is currently working on their asylum application.

Prior to joining the Firm, Christine worked at a national litigation firm focusing on securities,
antitrust, and consumer litigation in state and federal courts. She played a significant role in securing
class action recoveries in a number of high-profile securities cases, including In re Merrill Lynch Co.,
Inc. Research Reports Securities Litigation ($475 million recovery); In re Informix Corp. Securities
Litigation ($136.5 million recovery); In re Alcatel Alsthom Securities Litigation ($75 million
recovery); and In re Ambac Financial Group, Inc. Securities Litigation ($33 million recovery).

She is a member of the American Bar Association, New York State Bar Association, and Puerto Rican
Bar Association.

Christine earned her Juris Doctor from the University of Michigan Law School and received her
bachelor’s degree from Cornell University.

Christine is conversant in Spanish.

Jonathan Gardner
Partner
Jonathan Gardner is a Partner in the New York office of Labaton Sucharow LLP and serves as Head of
Litigation for the Firm. With more than 28 years of experience, Jonathan oversees all of the Firm’s
litigation matters, including prosecuting complex securities fraud cases on behalf of institutional
investors.

A Benchmark Litigation “Star” acknowledged by his peers as “engaged and strategic,” Jonathan has
also been named an MVP by Law360 for securing hard-earned successes in high-stakes litigation and
complex global matters. He is recommended by The Legal 500, whose sources remarked on
Jonathan’s ability to “understand the unique nature of complex securities litigation and strive for




Labaton Sucharow LLP                                                                                        24
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 27 of 43




practical yet results-driven outcomes.” Jonathan is also recognized by Lawdragon as one of the 500
Leading Plaintiff Financial Lawyers in America.

Jonathan has played an integral role in securing some of the largest class action recoveries against
corporate offenders since the global financial crisis. He led the Firm’s team in the investigation and
prosecution of In re Barrick Gold Securities Litigation, which resulted in a $140 million recovery. He
has also served as the lead attorney in several cases resulting in significant recoveries for injured class
members, including In re Hewlett-Packard Company Securities Litigation ($57 million
recovery); Public Employees’ Retirement System of Mississippi v. Endo International PLC ($50
million recovery); Medoff v. CVS Caremark Corporation ($48 million recovery); In re Nu Skin
Enterprises, Inc., Securities Litigation, ($47 million recovery); In re Intuitive Surgical Securities
Litigation ($42.5 million recovery); In re Carter’s Inc. Securities Litigation ($23.3 million recovery
against Carter’s and certain officers, as well as its auditing firm PricewaterhouseCoopers); In re
Aeropostale Inc. Securities Litigation ($15 million recovery); In re Lender Processing Services Inc.
($13.1 million recovery); and In re K-12, Inc. Securities Litigation ($6.75 million recovery).

Jonathan has led the Firm’s representation of investors in many high-profile cases including Rubin v.
MF Global Ltd., which involved allegations of material misstatements and omissions in a Registration
Statement and Prospectus issued in connection with MF Global’s IPO. The case resulted in a recovery
of $90 million for investors. Jonathan also represented lead plaintiff City of Edinburgh Council as
Administering Authority of the Lothian Pension Fund in In re Lehman Brothers Equity/Debt
Securities Litigation, which resulted in settlements exceeding $600 million against Lehman Brothers’
former officers and directors, Lehman’s former public accounting firm, as well the banks that
underwrote Lehman Brothers’ offerings. In representing lead plaintiff Massachusetts Bricklayers and
Masons Trust Funds in an action against Deutsche Bank, Jonathan secured a $32.5 million recovery
for a class of investors injured by the bank’s conduct in connection with certain residential mortgage-
backed securities.

Jonathan has also been responsible for prosecuting several of the Firm’s options backdating cases,
including In re Monster Worldwide, Inc. Securities Litigation ($47.5 million settlement); In re
SafeNet, Inc. Securities Litigation ($25 million settlement); In re Semtech Securities Litigation ($20
million

settlement); and In re MRV Communications, Inc. Securities Litigation ($10 million settlement). He
also was instrumental in In re Mercury Interactive Corp. Securities Litigation, which settled for
$117.5 million, one of the largest settlements or judgments in a securities fraud litigation based on
options backdating. Jonathan also represented the Successor Liquidating Trustee of Lipper
Convertibles, a convertible bond hedge fund, in actions against the fund’s former independent auditor
and a member of the fund’s general partner as well as numerous former limited partners who received
excess distributions. He successfully recovered over $5.2 million for the Successor Liquidating
Trustee from the limited partners and $29.9 million from the former auditor.

Jonathan is a member of the Federal Bar Council, New York State Bar Association, and the
Association of the Bar of the City of New York.

Jonathan earned his Juris Doctor from St. John’s University School of Law. He received his
bachelor’s degree from American University.

Serena P. Hallowell
Partner
Serena P. Hallowell is a Partner in the New York office of Labaton Sucharow. She is Head of the
Direct Action Litigation Practice and a member of the securities class action litigation group. Serena
focuses on complex litigation, prosecuting securities fraud cases on behalf of some of the world’s
largest institutional investors, including pension funds, hedge funds, mutual funds, asset managers,


Labaton Sucharow LLP                                                                                          25
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 28 of 43




and other large institutional investors. She also regularly advises and represents institutional
investors regarding recovery opportunities in connection with fraud-related conduct. In addition to
her active caseload, Serena serves as Co-Chair of the Firm’s Women’s Networking and Mentoring
Initiative and oversees the Firm’s Summer Associate and Lateral Hiring programs.

Serena is regarded as one of the leading securities lawyers in New York. She was selected to The
National Law Journal’s “Elite Women of the Plaintiffs Bar” for her innate ability to consistently excel
in high-stakes matters on behalf of plaintiffs. She has been named a “Securities MVP” by Law360
and a “Trailblazer” by The National Law Journal. Serena has also been repeatedly recommended or
listed as a leading securities lawyer by Benchmark Litigation, The Legal 500, Chambers, and
Lawdragon.

Serena is currently prosecuting cases against Valeant Pharmaceuticals and Endo International,
among others. In Endo, the parties have announced an agreement to settle the matter for $50
million. Also, in Valeant, Serena leads a team that won a significant motion in the District of New
Jersey, when the court sustained claims arising under the NJ RICO Act in direct actions filed against
Valeant.

Serena was part of a highly-skilled team that reached a $140 million settlement against one of the
world’s largest gold mining companies in In re Barrick Gold Securities Litigation. Playing a principal
role in prosecuting In re Computer Sciences Corporation Securities Litigation in a “rocket docket”
jurisdiction, she helped secure a settlement of $97.5 million on behalf of lead plaintiff Ontario
Teachers’ Pension Plan Board, the third-largest all-cash settlement in the Fourth Circuit at the time.
She was also instrumental in securing a $48 million recovery in Medoff v. CVS Caremark
Corporation, a $42.5 million settlement in In re Intuitive Surgical Securities Litigation, and a $41.5
million settlement in In re NII Holdings, Inc. Securities Litigation. Serena also has broad appellate
and trial experience.

Serena is a member of the New York City Bar Association, where she serves on the Securities
Litigation Committee; the Federal Bar Council; the South Asian Bar Association; the National
Association of Public Pension Attorneys (NAPPA); and the National Association of Women Lawyers
(NAWL). Her pro bono work includes representing immigrant detainees in removal proceedings for
the American Immigrant Representation Project and devoting time to the Securities Arbitration Clinic
at Brooklyn Law School.

Serena earned her Juris Doctor from Boston University School of Law, where she served as the Note
Editor for the Journal of Science Technology Law. She received her bachelor’s degree from
Occidental College.

She is conversational in Urdu/Hindi.

Thomas G. Hoffman, Jr.
Partner
Thomas G. Hoffman, Jr. is a partner in the New York office of Labaton Sucharow LLP. Thomas
focuses on representing institutional investors in complex securities actions. He is currently
prosecuting cases against BP and Allstate.

Thomas was instrumental in securing a $1 billion recovery in the eight-year litigation against AIG and
related defendants. He also was a key member of the Labaton Sucharow team that recovered $170
million for investors in In re 2008 Fannie Mae Securities Litigation.

Thomas earned his Juris Doctor from UCLA School of Law, where he was Editor-in-Chief of the UCLA
Entertainment Law Review and served as a Moot Court Executive Board Member. In addition, he
served as a judicial extern to the Honorable William J. Rea, United States District Court for the


Labaton Sucharow LLP                                                                                      26
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 29 of 43




Central District of California. Thomas received his bachelor’s degree, with honors, from New York
University.

James W. Johnson
Partner
James W. Johnson is a Partner in the New York office of Labaton Sucharow LLP. Jim focuses on
litigating complex securities fraud cases. In addition to his active caseload, Jim holds a variety of
leadership positions within the Firm, including serving on the Firm’s Executive Committee. He also
serves as the Executive Partner overseeing firm-wide issues.

Jim has been recognized by Lawdragon as one of the 500 Leading Lawyers in America and one of the
country’s top Plaintiff Financial Lawyers. He has also received a rating of AV Preeminent from the
publishers of the Martindale-Hubbell directory.

In representing investors who have been victimized by securities fraud and breaches of fiduciary
responsibility, Jim’s advocacy has resulted in record recoveries for wronged investors. Currently, he
is prosecuting the high-profile case against financial industry leader Goldman Sachs—In re Goldman
Sachs Group, Inc. Securities Litigation.

A recognized leader in his field, Jim has successfully litigated a number of complex securities and
RICO class actions. These include In re HealthSouth Corp. Securities Litigation ($671 million
settlement); Eastwood Enterprises LLC v. Farha et al. (WellCare Securities Litigation) ($200 million
settlement); In re Amgen Inc. Securities Litigation ($95 million settlement); In re Vesta Insurance
Group, Inc. Securities Litigation ($79 million settlement); and In re SCANA Securities Litigation
($192.5 million settlement). Other notably successes include In re National Health Laboratories,
Inc. Securities Litigation, which resulted in a recovery of $80 million in the federal action and a
related state court derivative action, and In re Bristol Myers Squibb Co. Securities Litigation, in
which the court approved a $185 million settlement including significant corporate governance
reforms and recognized plaintiff’s counsel as “extremely skilled and efficient.”

Jim also represented lead plaintiffs in In re Bear Stearns Companies, Inc. Securities
Litigation, securing a $275 million settlement with Bear Stearns Companies, plus a $19.9 million
settlement with Deloitte & Touche LLP, Bear Stearns’ outside auditor. In County of Suffolk v. Long
Island Lighting Co., Jim represented the plaintiff in a RICO class action, securing a jury verdict after
a two-month trial that resulted in a $400 million settlement. The Second Circuit quoted the trial
judge, the Honorable Jack B. Weinstein, as stating, “Counsel [has] done a superb job [and] tried this
case as well as I have ever seen any case tried.” On behalf of the Chugach Native Americans, he also
assisted in prosecuting environmental damage claims resulting from the Exxon Valdez oil spill.

Jim is a member of the American Bar Association and the Association of the Bar of the City of New
York, where he served on the Federal Courts Committee. He is also a Fellow in the Litigation Council
of America.

Jim earned his Juris Doctor from New York University School of Law and his bachelor’s degree from
Fairfield University.

Edward Labaton
Partner
Edward Labaton is a Partner in the New York office of Labaton Sucharow LLP. An accomplished trial
and appellate lawyer, Ed has devoted his 50 years of practice to representing a full range of clients in
class action and complex litigation matters in state and federal court.




Labaton Sucharow LLP                                                                                       27
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 30 of 43




Ed’s distinguished career has won his recognition from The National Law Journal as a “Plaintiffs’
Lawyer Trailblazer” and from Lawdragon one of the country’s “500 Leading Plaintiff Financial
Lawyers,” as well as recommendations from The Legal 500 for excellence in the field of securities
litigation. Notably, Ed is the recipient of the Alliance for Justice’s “Champion of Justice Award," given
to outstanding individuals whose life and work exemplifies the principle of equal justice.

Ed has played a leading role as plaintiffs’ class counsel in a number of successful, high-profile cases
involving companies such as PepsiCo, Dun & Bradstreet, Financial Corporation of America, ZZZZ
Best, Revlon, GAF Co., American Brands, Petro Lewis, and Jim Walter, as well as several Big Eight
(now Big Four) accounting firms. He has also argued appeals in state and federal courts, achieving
results with important precedential value.

Ed’s commitment to the bar extends far beyond the courtroom. For more than 30 years, he has
lectured on a variety of topics, including federal civil litigation, securities litigation, and corporate
governance. Since its founding, Ed has been President of the Institute for Law and Economic Policy,
which co-sponsors symposia with major law schools to address issues relating to the civil justice
system. In 2010, he was appointed to the newly-formed Advisory Board of George Washington
University’s Center for Law, Economics, & Finance, a think tank within the Law School, for the study
and debate of major issues in economic and financial law confronting the United States and the globe.
In addition, Ed has served on the Executive Committee and has been an officer of the Ovarian Cancer
Research Fund since its inception.

Ed is an Honorary Lifetime Member of the Lawyers’ Committee for Civil Rights under Law, a member
of the American Law Institute, and a life member of the ABA Foundation. Ed is a past Chairman of
the Federal Courts Committee of the New York County Lawyers Association and was a member of the
organization’s Board of Directors. He is an active member of the New York City Bar Association,
where he was Chair of the Senior Lawyers’ Committee and served on its Task Force on the Role of
Lawyers in Corporate Governance. He has also served on its Federal Courts, Federal Legislation,
Securities Regulation, International Human Rights, and Corporation Law Committees. Ed previously
served as Chair of the Legal Referral Service Committee, a joint committee of the New York County
Lawyers’ Association and the New York City Bar Association. He has been an active member of the
American Bar Association, the Federal Bar Council, and the New York State Bar Association, where
was a member of the House of Delegates.

Ed earned his Bachelor of Laws from Yale University. He received his Bachelor of Business
Administration from City College of New York.

Francis P. McConville
Partner
Francis P. McConville is a Partner in the New York office of Labaton Sucharow LLP. Francis focuses
on prosecuting complex securities fraud cases on behalf of institutional investor clients. As a lead
member of the Firm’s Case Development Group, he focuses on the identification, investigation, and
development of potential actions to recover investment losses resulting from violations of the federal
securities laws and various actions to vindicate shareholder rights in response to corporate and
fiduciary misconduct.

Francis has played a key role in filing several matters on behalf of the Firm, including In re PG&E
Corporation Securities Litigation; In re SCANA Securities Litigation ($192.5 million settlement);
Steamfitters Local 449 Pension Plan v. Skechers U.S.A., Inc.; and In re Nielsen Holdings PLC
Securities Litigation.

Prior to joining Labaton Sucharow, Francis was a Litigation Associate at a national law firm primarily
focused on securities and consumer class action litigation. Francis has represented institutional and
individual clients in federal and state court across the country in class action securities litigation and


Labaton Sucharow LLP                                                                                         28
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 31 of 43




shareholder disputes, along with a variety of commercial litigation matters. He assisted in the
prosecution of several matters, including Kiken v. Lumber Liquidators Holdings, Inc. ($42 million
recovery); Hayes v. MagnaChip Semiconductor Corp.($23.5 million recovery); and In re Galena
Biopharma, Inc. Securities Litigation ($20 million recovery).

Francis received his Juris Doctor, magna cum laude, from New York Law School, where he was
named a John Marshall Harlan Scholar, and received a Public Service Certificate. Francis served as
Associate Managing Editor of the New York Law School Law Review and worked in the Urban Law
Clinic. He earned his Bachelor of Arts degree from the University of Notre Dame.

Domenico (Nico) Minerva
Partner
Domenico “Nico” Minerva is a Partner in the New York office of Labaton Sucharow LLP. A former
financial advisor, his work focuses on securities, antitrust, and consumer class actions and
shareholder derivative litigation, representing Taft-Hartley and public pension funds across the
country. Nico advises leading pension funds and other institutional investors on issues related to
corporate fraud in the U.S. securities markets.

Nico is described by clients as “always there for us” and known to provide “an honest answer and
describe all the parameters and/or pitfalls of each and every case.” As a result of his work, the Firm
has received a Tier 2 ranking in Antitrust Civil Litigation and Class Actions from Legal 500.

Nico’s extensive securities litigation experience includes the case against global security systems
company Tyco and co-defendant PricewaterhouseCoopers (In re Tyco International Ltd., Securities
Litigation), which resulted in a $3.2 billion settlement—the largest single-defendant settlement in
post-PSLRA history. He also has counseled companies and institutional investors on corporate
governance reform.

Nico has also done substantial work in antitrust class actions. These include pay-for-delay or “product
hopping” cases in which pharmaceutical companies allegedly obstructed generic competitors in order
to preserve monopoly profits on patented drugs, such as Mylan Pharmaceuticals Inc. v. Warner
Chilcott Public Limited Co., In re Lidoderm Antitrust Litigation, In re Solodyn
(MinocyclineHydrochloride) Antitrust Litigation, In re Niaspan Antitrust Litigation, In re Aggrenox
Antitrust Litigation, and Sergeants Benevolent Association Health & Welfare Fund et al. v. Actavis
PLC et al. In the anticompetitive matter The Infirmary LLC vs. National Football League Inc et al.,
Nico played an instrumental part in challenging an exclusivity agreement between the NFL and
DirectTV over the service’s “NFL Sunday Ticket” package. He also litigated on behalf of indirect
purchasers in a case alleging that growers conspired to control and suppress the nation’s potato
supply, In re Fresh and Process Potatoes Antitrust Litigation.

On behalf of consumers, Nico represented a plaintiff in In Re ConAgra Foods Inc., over misleading
claims that Wesson-brand vegetable oils are 100% natural.

An accomplished speaker, Nico has given numerous presentations to investors on topics related to
corporate fraud, wrongdoing, and waste. He is also an active member of the National Association of
Public Pension Plan Attorneys.

Nico earned his Juris Doctor from Tulane University Law School, where he completed a two-year
externship with the Honorable Kurt D. Engelhardt of the United States District Court for the Eastern
District of Louisiana. He received his bachelor's degree from the University of Florida.




Labaton Sucharow LLP                                                                                      29
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 32 of 43




Corban S. Rhodes
Partner
Corban S. Rhodes is a Partner in the New York office of Labaton Sucharow LLP. Corban focuses on
prosecuting consumer cybersecurity and data privacy litigation, as well as complex securities fraud
cases on behalf of institutional investors.

Corban has been recognized as a “Rising Star” in Consumer Protection Law by Law360. Corban was
also recognized as a New York Metro “Rising Star” by Super Lawyers, a Thomson Reuters
publication, noting his experience and contribution to the securities litigation field. In 2020, he was
selected to Benchmark Litigation’s “40 & Under Hot List,” which includes “the best and brightest law
firm partners who stand out in their practices” and are “ready to take the reins.”

Corban is actively pursuing a number of matters involving consumer data privacy, including cases of
alleged misuse or misappropriation of consumer data. Most notably, Corban is part of the litigation
team that recently achieved a historic $650 million settlement in the In re Facebook Biometric
Information Privacy Litigation matter—the largest consumer data privacy settlement ever, and one
of the first cases asserting biometric privacy rights of consumers under Illinois’ Biometric Information
Privacy Act (BIPA). Corban has also litigated cases of negligence or other malfeasance leading to data
breaches, including the largest known data breach in history, In re Yahoo! Inc. Customer Data
Breach Security Litigation, affecting nearly 3 billion consumers.

Corban maintains an active practice representing shareholders litigating fraud-based claims and has
successfully litigated dozens of cases against most of the largest Wall Street banks in connection with
their underwriting and securitization of mortgage-backed securities leading up to the financial crisis.
Currently, Corban is litigating the massive high frequency trading scandal in City of Providence, et al.
v. BATS Global Markets, et al., alleging preferential treatment of trading orders for certain customers
of the large securities exchanges. Corban is also actively prosecuting several securities fraud actions
against pharmaceutical giant AbbVie Inc., stemming from alleged misrepresentations in connection
with their failed $54 billion merger with U.K.-based Shire.

Prior to joining Labaton Sucharow, Corban was an Associate at Sidley Austin LLP where he practiced
complex commercial litigation and securities regulation and served as the lead associate on behalf of
large financial institutions in several investigations by regulatory and enforcement agencies related to
the financial crisis.

Corban has served on the Securities Litigation Committee of the New York City Bar Association and is
also a past recipient of the Thurgood Marshall Award for his pro bono representation on a habeas
petition of a capital punishment sentence.

Corban received a Juris Doctor, cum laude, from Fordham University School of Law, where he
received the Lawrence J. McKay Advocacy Award for excellence in oral advocacy and was a board
member of the Fordham Moot Court team. He earned his Bachelor of Arts, magna cum laude, in
History from Boston College.

Michael H. Rogers
Partner
Michael H. Rogers is a Partner in the New York office of Labaton Sucharow LLP. An experienced
litigator, Mike focuses on prosecuting complex securities fraud cases on behalf of institutional
investors.




Labaton Sucharow LLP                                                                                       30
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 33 of 43




He is actively involved in prosecuting In re Goldman Sachs, Inc. Securities Litigation; 3226701
Canada, Inc. v. Qualcomm, Inc.; Murphy v. Precision Castparts Corp.; and Vancouver Asset Alumni
Holdings, Inc. v. Daimler AG.

Mike was a member of the lead counsel teams in successful class actions against Countrywide
Financial Corp. ($624 million settlement), HealthSouth Corp. ($671 million settlement), State Street
($300 million settlement), Mercury Interactive Corp. ($117.5 million settlement), Computer Sciences
Corp. ($97.5 million settlement), and SCANA Corp ($192.5 million settlement).

Prior to joining Labaton Sucharow, Mike was an attorney at Kasowitz, Benson, Torres & Friedman
LLP, where he practiced securities and antitrust litigation, representing international banking
institutions bringing federal securities and other claims against major banks, auditing firms, ratings
agencies and individuals in complex multidistrict litigation. He also represented an international
chemical shipping firm in arbitration of antitrust and other claims against conspirator ship owners.
Mike began his career as an attorney at Sullivan & Cromwell, where he was part of Microsoft’s defense
team in the remedies phase of the Department of Justice antitrust action against the company.

Mike earned his Juris Doctor, magna cum laude, from the Benjamin N. Cardozo School of Law,
Yeshiva University, where he was a member of the Cardozo Law Review. He earned his bachelor’s
degree, magna cum laude, from Columbia University.

Mike is proficient in Spanish.

Ira A. Schochet
Partner
Ira A. Schochet is a partner in the New York office of Labaton Sucharow LLP. A seasoned litigator
with three decades of experience, Ira focuses on class actions involving securities fraud. Ira has
played a lead role in securing multimillion dollar recoveries in high-profile cases such as those against
Countrywide Financial Corporation ($624 million), Weatherford International Ltd ($120 million),
Massey Energy Company ($265 million), Caterpillar Inc. ($23 million), Autoliv Inc. ($22.5 million),
and Fifth Street Financial Corp. ($14 million).

A highly regarded industry veteran, Ira has been recommended in securities litigation by The Legal
500, named a “Leading Plaintiff Financial Lawyer” by Lawdragon and been awarded an AV
Preeminent rating, the highest distinction, from Martindale-Hubbell.

Ira is a longtime leader in the securities class action bar and represented one of the first institutional
investors acting as a lead plaintiff in a post-Private Securities Litigation Reform Act case and
ultimately obtained one of the first rulings interpreting the statute’s intent provision in a manner
favorable to investors in STI Classic Funds, et al. v. Bollinger Industries, Inc. His efforts are regularly
recognized by the courts, including in Kamarasy v. Coopers & Lybrand, where the court remarked on
“the superior quality of the representation provided to the class.” In approving the settlement he
achieved in In re InterMune Securities Litigation, the court complimented Ira’s ability to secure a
significant recovery for the class in a very efficient manner, shielding the class from prolonged
litigation and substantial risk.

Ira has also played a key role in groundbreaking cases in the field of merger and derivative litigation.
In In re Freeport-McMoRan Copper & Gold Inc. Derivative Litigation, he achieved the second largest
derivative settlement in the Delaware Court of Chancery history, a $153.75 million settlement with an
unprecedented provision of direct payments to stockholders by means of a special dividend. In
another first-of-its-kind case, Ira was featured in The AmLaw Litigation Daily as Litigator of the
Week for his work in In re El Paso Corporation Shareholder Litigation. The action alleged breach of
fiduciary duties in connection with a merger transaction, including specific reference to wrongdoing



Labaton Sucharow LLP                                                                                          31
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 34 of 43




by a conflicted financial advisory consultant, and resulted in a $110 million recovery for a class of
shareholders and a waiver by the consultant of its fee.

From 2009-2011, Ira served as President of the National Association of Shareholder and Consumer
Attorneys (NASCAT), a membership organization of approximately 100 law firms that practice class
action and complex civil litigation. During this time, he represented the plaintiffs’ securities bar in
meetings with members of Congress, the Administration, and the SEC.

From 1996 through 2012, Ira served as Chairman of the Class Action Committee of the Commercial
and Federal Litigation Section of the New York State Bar Association. During his tenure, he has
served on the Executive Committee of the Section and authored important papers on issues relating to
class action procedure including revisions proposed by both houses of Congress and the Advisory
Committee on Civil Procedure of the United States Judicial Conference. Examples include: “Proposed

Changes in Federal Class Action Procedure”; “Opting Out On Opting In,” and “The Interstate Class
Action Jurisdiction Act of 1999.”

Ira earned his Juris Doctor from Duke University School of Law and received his bachelor’s degree,
summa cum laude, from State University of New York at Binghamton.

Ira has lectured extensively on securities litigation at seminars throughout the country.

David J. Schwartz
Partner
David J. Schwartz is a Partner in the New York office of Labaton Sucharow LLP. David focuses on
event driven and special situation litigation using legal strategies to enhance clients’ investment
return.

David has been named a “Future Star” by Benchmark Litigation. He was also selected to Benchmark
Litigation’s “40 & Under Hot List,” which recognized him as one the nation’s most accomplished
partners under 40 years old.

David’s extensive experience includes prosecuting, as well as defending against, securities and
corporate governance actions for an array of institutional clients including hedge funds, merger
arbitrage investors, pension funds, mutual funds, and asset management companies. He played a
pivotal role in several securities class action cases, including against real estate service provider
Altisource Portfolio Solutions, where he helped achieve a $32 million cash settlement, and investment
management firm Virtus Investment Partners, which resulted in a $22 million settlement. David has
also done substantial work in mergers and acquisitions appraisal litigation, and direct action/opt-out
litigation.

David earned his Juris Doctor from Fordham University School of Law, where he served as an editor
of the Urban Law Journal. He received his bachelor’s degree, with honors, from the University of
Chicago.

Irina Vasilchenko
Partner
Irina Vasilchenko is a Partner in the New York office of Labaton Sucharow LLP and head of the Firm’s
Associate Training Program. Irina focuses on prosecuting complex securities fraud cases on behalf of
institutional investors.

Irina is recognized as an up-and-coming litigator whose legal accomplishments transcend her age.
Irina has been named to Benchmark Litigation’s 40 & Under Hot List and has been recognized as


Labaton Sucharow LLP                                                                                      32
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 35 of 43




a “Rising Star” by Law360. Lawdragon has also named her one of the “500 Leading Plaintiff
Financial Lawyers in America.”

Irina is actively involved in prosecuting In re Goldman Sachs Group, Inc. Securities Litigation; In re
Acuity Brands, Inc. Securities Litigation; and Vancouver Alumni Asset Holdings, Inc. v. Daimler AG.
Since joining Labaton Sucharow, she has been part of the Firm's teams in In re Massey Energy Co.
Securities Litigation ($265 million all-cash settlement); In re Fannie Mae 2008 Securities Litigation
($170 million settlement); In re Amgen Inc. Securities Litigation ($95 million settlement); In re
Hewlett-Packard Company Securities Litigation ($57 million settlement); and In re SCANA
Corporation Securities Litigation ($192.5 million settlement).

Irina maintains a commitment to pro bono legal service including, most recently, representing an
indigent defendant in a criminal appeal case before the New York First Appellate Division, in

association with the Office of the Appellate Defender. As part of this representation, she argued the
appeal before the First Department panel.

Prior to joining Labaton Sucharow, Irina was an Associate in the general litigation practice group at
Ropes & Gray LLP, where she focused on securities litigation.

Irina is a member of the New York City Bar Association’s Women in the Courts Task Force.

Irina received her Juris Doctor, magna cum laude, from Boston University School of Law, where she
was an editor of the Boston University Law Review and was the G. Joseph Tauro Distinguished
Scholar, the Paul L. Liacos Distinguished Scholar, and the Edward F. Hennessey Scholar. Irina
earned a Bachelor of Arts in Comparative Literature, summa cum laude and Phi Beta Kappa, from
Yale University.

Irina is fluent in Russian and proficient in Spanish.

Carol C. Villegas
Partner
Carol C. Villegas is a Partner in the New York office of Labaton Sucharow LLP. Carol focuses on
prosecuting complex securities fraud cases on behalf of institutional investors.

Leading one of the Firm’s litigation teams, she is actively overseeing litigation against AT&T, Marriott,
Nielsen Holdings, Skechers, World Wrestling Entertainment, and Danske Bank. In addition to her
litigation responsibilities, Carol holds a variety of leadership positions within the Firm, including
serving on the Firm’s Executive Committee, as Co-Chair of the Firm’s Women’s Networking and
Mentoring Initiative, and as the Chief of Compliance.

Carol’s development of innovative case theories in complex cases, her skillful handling of discovery
work, and her adept ability during oral argument has earned her accolades from The National Law
Journal as a “Plaintiffs’ Trailblazer” and the New York Law Journal as a “Top Woman in Law.” The
National Law Journal recognized Carol’s superb ability to excel in high-stakes matters on behalf of
plaintiffs and selected her to its 2020 class of “Elite Women of the Plaintiffs Bar.” She has also been
recognized as a “Future Star” by Benchmark Litigation and a “Next Generation Lawyer” by The Legal
500, where clients praised her for helping them “better understand the process and how to value a
case.” Lawdragon has named her one of the “500 Leading Plaintiff Financial Lawyers in America.”

Carol has played a pivotal role in securing favorable settlements for investors, including AMD, a
multi-national semiconductor company; Liquidity Services, an online auction marketplace;
Aeropostale, a leader in the international retail apparel industry; ViroPharma Inc., a
biopharmaceutical company; and Vocera, a healthcare communications provider, among others.


Labaton Sucharow LLP                                                                                        33
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 36 of 43




Carol has also helped revive a securities class action against LifeLock after arguing an appeal before
the Ninth Circuit.

Prior to joining Labaton Sucharow, Carol served as the Assistant District Attorney in the Supreme
Court Bureau for the Richmond County District Attorney’s office, where she took several cases to trial.
She began her career as an Associate at King & Spalding LLP, where she worked as a federal litigator.

Carol is a member of the Executive Council for the New York State Bar Association's Committee on
Women in the Law and a Board Member of the City Bar Fund, the nonprofit 501(c)(3) arm of the New
York City Bar Association. She is also a member of the National Association of Public Pension
Attorneys, the National Association of Women Lawyers, and the Hispanic National Bar Association.

Carol earned her Juris Doctor from New York University School of Law, where she was the recipient
of The Irving H. Jurow Achievement Award for the Study of Law and received the Association of the
Bar of the City of New York Diversity Fellowship. She received her bachelor’s degree, with honors,
from New York University.

She is fluent in Spanish.

Ned Weinberger
Partner
Ned Weinberger is a Partner in the Delaware office of Labaton Sucharow LLP and is chair of the
Firm’s Corporate Governance and Shareholder Rights Litigation Practice. An experienced advocate of
shareholder rights, Ned focuses on representing investors in corporate governance and transactional
matters, including class action and derivative litigation.

Highly regarded in his practice, Ned has been recognized by Chambers & Partners USA in the
Delaware Court of Chancery and was named “Up and Coming” for three consecutive years—the by-
product of his impressive range of practice areas. Ned has been recognized as a “Future Star” by
Benchmark Litigation and has been selected to Benchmark's “40 & Under Hot List.” He has also
been named a “Leading Lawyer” by The Legal 500, whose sources remarked that he “is one of the best
plaintiffs’ lawyers in Delaware,” who “commands respect and generates productive discussion where
it is needed.”

Ned is actively prosecuting, among other matters, In re Straight Path Communications Inc.
Consolidated Stockholder Litigation, which alleges breaches of fiduciary duty by the controlling
stockholder of Straight Path Communications, Howard Jonas, in connection with the company’s sale
to Verizon Communications Inc. He recently led a class and derivative action on behalf of
stockholders of Providence Service Corporation—Haverhill Retirement System v. Kerley—that
challenged an acquisition financing arrangement involving Providence’s board chairman and his
hedge fund. The case settled for $10 million.

Ned was part of a team that achieved a $12 million recovery on behalf of stockholders of ArthroCare
Corporation in a case alleging breaches of fiduciary duty by the ArthroCare board of directors and
other defendants in connection with Smith & Nephew, Inc.’s acquisition of ArthroCare. Other recent
successes on behalf of stockholders include In re Vaalco Energy Inc. Consolidated Stockholder
Litigation, which resulted in the invalidation of charter and bylaw provisions that interfered with
stockholders’ fundamental right to remove directors without cause.

Prior to joining Labaton Sucharow, Ned was a Litigation Associate at Grant & Eisenhofer P.A., where
he gained substantial experience in all aspects of investor protection, including representing
shareholders in matters relating to securities fraud, mergers and acquisitions, and alternative entities.
Representative of Ned’s experience in the Delaware Court of Chancery is In re Barnes & Noble
Stockholders Derivative Litigation, in which Ned assisted in obtaining approximately $29 million in


Labaton Sucharow LLP                                                                                        34
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 37 of 43




settlements on behalf of Barnes & Noble investors. Ned was also part of the litigation team in In re
Clear Channel Outdoor Holdings, Inc. Shareholder Litigation, the settlement of which provided
numerous benefits for Clear Channel Outdoor Holdings and its shareholders, including, among other
things, a $200 million cash dividend to the company’s shareholders.

Ned earned his Juris Doctor from the Louis D. Brandeis School of Law at the University of Louisville,
where he served on the Journal of Law and Education. He received his bachelor’s degree, cum laude,
from Miami University.

Mark Willis
Partner
Mark S. Willis is a Partner in the D.C. office of Labaton Sucharow LLP. With nearly three decades of
experience, Mark’s practice focuses on domestic and international securities litigation. Mark advises
leading pension funds, investment managers, and other institutional investors from around the world
on their legal remedies when impacted by securities fraud and corporate governance breaches. Mark
represents clients in U.S. litigation and maintains a significant practice advising clients on the pursuit
of securities-related claims abroad.

Mark is recommended by The Legal 500 for excellence in securities litigation and has been named
one of Lawdragon’s “500 Leading Plaintiff Financial Lawyer in America.” Under his leadership, the
Firm has been awarded Law360 Practice Group of the Year Awards for Class Actions and Securities.

Mark represents institutions from the United Kingdom, Spain, the Netherlands, Denmark, Germany,
Belgium, Canada, Japan, and the United States in a novel lawsuit in Texas against BP plc to salvage
claims that were dismissed from the U.S. class action because the claimants’ BP shares were
purchased abroad (thus running afoul of the Supreme Court’s Morrison rule that precludes a U.S.
legal remedy for such shares). These previously dismissed claims have now been sustained and are
being pursued under English law in a Texas federal court.

Mark also represents the Utah Retirement Systems in a shareholder action against the DeVry
Education Group, and he represented the Arkansas Public Employees Retirement System in a
shareholder action against The Bancorp (which settled for $17.5 million), and Caisse de dépôt et
placement du Québec, one of Canada's largest institutional investors, in a U.S. shareholder class
action against Liquidity Services (which settled for $17 million).

In the Converium class action, Mark represented a Greek institution in a nearly four-year battle that
eventually became the first U.S. class action settled on two continents. This trans-Atlantic result saw
part of the $145 million recovery approved by a federal court in New York, and the rest by the
Amsterdam Court of Appeal. The Dutch portion was resolved using the Netherlands then newly
enacted Act on Collective Settlement of Mass Claims. In doing so, the Dutch Court issued a landmark
decision that substantially broadened its jurisdictional reach, extending jurisdiction for the first time
to a scenario in which the claims were not brought under Dutch law, the alleged wrongdoing took
place outside the Netherlands, and none of the potentially liable parties were domiciled in the
Netherlands.

In the corporate governance arena, Mark has represented both U.S. and overseas investors. In a
shareholder derivative action against Abbott Laboratories’ directors, he charged the defendants with
mismanagement and fiduciary breaches for causing or allowing the company to engage in a 10-year
off-label marketing scheme, which had resulted in a $1.6 billion payment pursuant to a Justice
Department investigation—at the time the second largest in history for a pharmaceutical company. In
the derivative action, the company agreed to implement sweeping corporate governance reforms,
including an extensive compensation clawback provision going beyond the requirements under the
Dodd-Frank Act, as well as the restructuring of a board committee and enhancing the role of the Lead
Director. In the Parmalat case, known as the “Enron of Europe” due to the size and scope of the


Labaton Sucharow LLP                                                                                         35
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 38 of 43




fraud, Mark represented a group of European institutions and eventually recovered nearly $100
million and negotiated governance reforms with two large European banks who, as part of the
settlement, agreed to endorse their future adherence to key corporate governance principles designed
to advance investor protection and to minimize the likelihood of future deceptive transactions.
Securing governance reforms from a defendant that was not an issuer was a first at that time in a
shareholder fraud class action.

Mark has also represented clients in opt-out actions. In one, brought on behalf of the Utah
Retirement Systems, Mark negotiated a settlement that was nearly four times more than what its
client would have received had it participated in the class action.

On non-U.S. actions Mark has advised clients, and represented their interests as liaison counsel, in
more than 30 cases against companies such as Volkswagen, Olympus, the Royal Bank of Scotland, the
Lloyds Banking Group, and Petrobras, and in jurisdictions ranging from the UK to Japan to Australia
to Brazil to Germany.

Mark has written on corporate, securities, and investor protection issues—often with an international
focus—in industry publications such as International Law News, Professional Investor, European
Lawyer, and Investment & Pensions Europe. He has also authored several chapters in international
law treatises on European corporate law and on the listing and subsequent disclosure obligations for
issuers listing on European stock exchanges. He also speaks at conferences and at client forums on
investor protection through the U.S. federal securities laws, corporate governance measures, and the
impact on shareholders of non-U.S. investor remedies.

Mr. Willis earned his Juris Doctor from the Pepperdine University School of Law and his master’s
degree from Georgetown University Law Center.

Nicole M. Zeiss
Partner
Nicole M. Zeiss is a Partner in the New York office of Labaton Sucharow. A litigator with nearly two
decades of experience, Nicole leads the Firm’s Settlement Group, which analyzes the fairness and
adequacy of the procedures used in class action settlements. Her practice focuses on negotiating and
documenting complex class action settlements and obtaining the required court approval of the
settlements, notice procedures, and payments of attorneys’ fees.

Nicole was part of the Labaton Sucharow team that successfully litigated the $185 million settlement
in In re Bristol-Myers Squibb Securities Litigation. She played a significant role in In re Monster
Worldwide, Inc. Securities Litigation ($47.5 million settlement). Nicole also litigated on behalf of
investors who have been damaged by fraud in the telecommunications, hedge fund, and banking
industries. Over the past decade, Nicole has been actively involved in finalizing settlements with
Massey Energy Company ($265 million), Fannie Mae ($170 million), and Schering-Plough
($473 million), among many others.

Prior to joining Labaton Sucharow, Nicole practiced poverty law at MFY Legal Services. She also
worked at Gaynor & Bass practicing general complex civil litigation, particularly representing the
rights of freelance writers seeking copyright enforcement.

Nicole is a member of the Association of the Bar of the City of New York. Nicole also maintains a
commitment to pro bono legal services by continuing to assist mentally ill clients in a variety of
matters-from eviction proceedings to trust administration.

She received a Juris Doctor from the Benjamin N. Cardozo School of Law, Yeshiva University and
earned a Bachelor of Arts in Philosophy from Barnard College.



Labaton Sucharow LLP                                                                                    36
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 39 of 43




She received a Juris Doctor from the Benjamin N. Cardozo School of Law, Yeshiva University and
earned a Bachelor of Arts in Philosophy from Barnard College.

Mark Bogen
Of Counsel
Mark Bogen is Of Counsel in the New York office of Labaton Sucharow LLP. Mark advises leading
pension funds and other institutional investors on issues related to corporate fraud in domestic and
international securities markets. His work focuses on securities, antitrust, and consumer class action
litigation, representing Taft-Hartley and public pension funds across the country.

Among his many efforts to protect his clients’ interests and maximize shareholder value, Mark
recently helped bring claims against and secure a settlement with Abbott Laboratories’ directors,
whereby the company agreed to implement sweeping corporate governance reforms, including an
extensive compensation clawback provision going beyond the requirements under the Dodd-Frank
Act.

Mark has written weekly legal columns for the Sun-Sentinel, one of the largest daily newspapers
circulated in Florida. He has been legal counsel to the American Association of Professional Athletes,
an association of over 4,000 retired professional athletes. He has also served as an Assistant State
Attorney and as a Special Assistant to the State Attorney’s Office in the State of Florida.

Mark earned his Juris Doctor from Loyola University School of Law. He received his bachelor's
degree from the University of Illinois.

Jeffrey A. Dubbin
Of Counsel
Jeffrey A. Dubbin is Of Counsel in the New York office of Labaton Sucharow LLP. Jeff focuses on
prosecuting complex securities fraud cases on behalf of institutional investors. He is actively involved
in prosecuting notable class actions, such as In re Goldman Sachs Group, Inc. Securities Litigation,
Inc.; In re Eaton Corporation Securities Litigation; and In re PG&E Corporation Securities
Litigation.

Jeff joined Labaton Sucharow following clerkships with the Honorable Marilyn L. Huff and the
Honorable Larry Alan Burns in the U.S. District Court for the Southern District of California. Prior to
that, he worked as legal counsel for the investment management firm Matrix Capital Management.

Jeff received his Juris Doctor from the University of Pennsylvania Law School and his Bachelor of
Arts, magna cum laude, from Harvard University.

Joseph H. Einstein
Of Counsel
Joseph H. Einstein is Of Counsel in the New York office of Labaton Sucharow LLP. A seasoned
litigator, Joe represents clients in complex corporate disputes, employment matters, and general
commercial litigation. He has litigated major cases in state and federal courts and has argued many
appeals, including appearing before the U.S. Supreme Court.

Joe has an AV Preeminent rating, the highest distinction, from the publishers of the Martindale-
Hubbell directory.

His experience encompasses extensive work in the computer software field including licensing and
consulting agreements. Joe also counsels and advises business entities in a broad variety of
transactions.



Labaton Sucharow LLP                                                                                       37
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 40 of 43




Joe serves as a Mediator for the U.S. District Court for the Southern District of New York. He has
served as a Commercial Arbitrator for the American Arbitration Association and currently is a FINRA
Arbitrator and Mediator. Joe is a former member of the New York State Bar Association Committee
on Civil Practice Law and Rules, and the Council on Judicial Administration of the Association of the
Bar of the City of New York. He also is a former member of the Arbitration Committee of the
Association of the Bar of the City of New York.

Joe received his Bachelor of Laws and Master of Laws from New York University School of Law.
During his time at NYU, Joe was a Pomeroy and Hirschman Foundation Scholar and served as an
Associate Editor of the New York University Law Review.

Derrick B. Farrell
Of Counsel
Derrick Farrell is Of Counsel in the Delaware office of Labaton Sucharow LLP. He focuses his practice
on representing shareholders in appraisal, class, and derivative actions.

Derrick has substantial trial experience as both a petitioner and a respondent on a number of high-
profile matters, including In re Appraisal of Ancestry.com, Inc.; IQ Holdings, Inc. v. Am.
Commercial Lines Inc.; and In re Cogent, Inc. Shareholder Litigation. He has also argued before the
Delaware Supreme Court on multiple occasions.

Prior to joining Labaton Sucharow, Derrick practiced with Latham & Watkins LLP, where he gained
substantial insight into the inner workings of corporate boards and the role of investment bankers in
a sale process. Derrick started his career as a Clerk for the Honorable Donald F. Parsons, Jr., Vice
Chancellor, Court of Chancery of the State of Delaware.

He has guest lectured at Harvard University and co-authored numerous articles for publications
including the Harvard Law School Forum on Corporate Governance and Financial Regulation and
PLI.

Derrick received his Juris Doctor, cum laude, from the Georgetown University Law Center. At
Georgetown, he served as an advocate and coach to the Barrister’s Council (Moot Court Team) and
was Magister of Phi Delta Phi. He received his Bachelor of Science in Biomedical Science from Texas
A&M University.

Alfred L. Fatale III
Of Counsel
Alfred L. Fatale III is Of Counsel in the New York office of Labaton Sucharow LLP. Alfred focuses on
prosecuting complex securities fraud cases on behalf of institutional and individual investors.

Alfred represents investors in cases related to the protection of financial markets in trial and appellate
courts throughout the country. In particular, he leads the Firm’s efforts in litigating securities class
actions in state courts following the U.S. Supreme Court’s decision in Cyan, Inc. v. Beaver County
Employees Retirement Fund. This includes prosecuting In re ADT Inc. Shareholder Litigation, a case
alleging that the offering documents for ADT’s $1.47 billion IPO misrepresented the competition the
company was facing from do-it-yourself home security products.

He secured an $11 million settlement for investors in In re CPI Card Group Inc., Securities Litigation,
a class action brought by an individual retail investor against a debit and credit card manufacturer
that allegedly misrepresented demand for its products prior to the company’s IPO.

Alfred is actively involved in Murphy v. Precision Castparts Corp., a case against a major aerospace
parts manufacturer that allegedly misled investors about its market share and demand for its


Labaton Sucharow LLP                                                                                         38
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 41 of 43




products, and Boston Retirement System v. Alexion Pharmaceuticals Inc., a class action arising from
the company’s conduct in connection with sales of Soliris—a drug that costs between $500,000 and
$700,000 a year.

Prior to joining Labaton Sucharow, Alfred was an Associate at Fried, Frank, Harris, Shriver &
Jacobson LLP, where he advised and represented financial institutions, investors, officers, and
directors in a broad range of complex disputes and litigations including cases involving violations of
federal securities law and business torts.

Alfred is an active member of the American Bar Association, Federal Bar Council, New York State Bar
Association, New York County Bar Association, and New York City Bar Association.

Alfred earned his Juris Doctor from Cornell Law School, where he was a member of the Cornell Law
Review, as well as the Moot Court Board. While at Cornell, he also served as a Judicial Extern under
the Honorable Robert C. Mulvey. Alfred received his bachelor’s degree, summa cum laude, from
Montclair State University.

Mark Goldman
Of Counsel
Mark S. Goldman is Of Counsel in the New York office of Labaton Sucharow LLP. Mark has 30 years
of experience in commercial litigation, primarily litigating class actions involving securities fraud,
consumer fraud, and violations of federal and state antitrust laws.

Mark has been awarded an AV Preeminent rating, the highest distinction, from the publishers of the
Martindale-Hubbell directory.

Mark is currently prosecuting securities fraud claims on behalf of institutional and individual
investors against the manufacturer of communications systems used by hospitals that allegedly
misrepresented the impact of the ACA and budget sequestration of the company’s sales, and a multi-
layer marketing company that allegedly misled investors about its business structure in China. Mark
is also participating in litigation brought against international air cargo carriers charged with
conspiring to fix fuel and security surcharges, and domestic manufacturers of various auto parts
charged with price-fixing.

Mark successfully litigated a number of consumer fraud cases brought against insurance companies
challenging the manner in which they calculated life insurance premiums. He also prosecuted a
number of insider trading cases brought against company insiders who, in violation of Section 16(b)
of the Securities Exchange Act, engaged in short swing trading. In addition, Mark participated in the
prosecution of In re AOL Time Warner Securities Litigation, a massive securities fraud case that
settled for $2.5 billion.

Mark is a member of the American Bar Association.

Mark earned his Juris Doctor from the University of Kansas. He earned his Bachelor of Arts from
Pennsylvania State University.

Lara Goldstone
Of Counsel
Lara Goldstone is Of Counsel in the New York office of Labaton Sucharow LLP. Lara advises pension
funds and other institutional investors on issues related to corporate fraud in the U.S. securities
markets.




Labaton Sucharow LLP                                                                                     39
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 42 of 43




Before joining Labaton Sucharow, Lara worked as a legal intern in the Larimer County District
Attorney’s Office and the Jefferson County District Attorney’s Office. Prior to her legal career, Lara
worked at Industrial Labs where she worked closely with Federal Drug Administration standards and
regulations. In addition, she was a teacher in Irvine, California.

Lara earned her Juris Doctor from University of Denver Sturm College of Law, where she was a judge
of the Providence Foundation of Law & Leadership Mock Trial and a competitor of the Daniel S.
Hoffman Trial Advocacy Competition. She earned a Bachelor of Arts degree from George Washington
University where she was a recipient of a Presidential Scholarship for academic excellence.

James McGovern
Of Counsel
James McGovern is Of Counsel in the New York office of Labaton Sucharow LLP and advises leading
pension funds and other institutional investors on issues related to corporate fraud in domestic and
international securities markets. James’ work focuses primarily on securities litigation and corporate
governance, representing Taft-Hartley, public pension funds, and other institutional investors across
the country in domestic securities actions. He also advises clients as to their potential claims tied to
securities-related actions in foreign jurisdictions.

James has worked on a number of large securities class action matters, including In re Worldcom,
Inc. Securities Litigation, the second-largest securities class action settlement since the passage of the
PSLRA ($6.1 billion recovery); In re Parmalat Securities Litigation ($90 million recovery); In re
American Home Mortgage Securities Litigation (amount of the opt-out client’s recovery is
confidential); In re The Bancorp Inc. Securities Litigation ($17.5 million recovery); In re Pozen
Securities Litigation ($11.2 million recovery); In re Cabletron Systems, Inc. Securities
Litigation ($10.5 million settlement); and In re UICI Securities Litigation ($6.5 million recovery).

In the corporate governance arena, James helped bring claims against Abbott Laboratories’ directors,
on account of their mismanagement and breach of fiduciary duties for allowing the company to
engage in a 10-year off-label marketing scheme. Upon settlement of this action, the company agreed
to implement sweeping corporate governance reforms, including an extensive compensation clawback
provision going beyond the requirements under the Dodd-Frank Act.

Following the unprecedented takeover of Fannie Mae and Freddie Mac by the federal government in
2008, James was retained by a group of individual and institutional investors to seek recovery of the
massive losses they had incurred when the value of their shares in these companies was essentially
destroyed. He brought and continues to litigate a complex takings class action against the federal
government for depriving Fannie Mae and Freddie Mac shareholders of their property interests in
violation of the Fifth Amendment of the U.S. Constitution, and causing damages in the tens of billions
of dollars.

James also has addressed members of several public pension associations, including the Texas
Association of Public Employee Retirement Systems and the Michigan Association of Public
Employee Retirement Systems, where he discussed how institutional investors could guard their
assets against the risks of corporate fraud and poor corporate governance.

Prior to focusing his practice on plaintiffs securities litigation, James was an attorney at Latham &
Watkins where he worked on complex litigation and FIFRA arbitrations, as well as matters relating to
corporate bankruptcy and project finance. At that time, he co-authored two articles on issues related
to bankruptcy filings: Special Issues In Partnership and Limited Liability Company
Bankruptcies and When Things Go Bad: The Ramifications of a Bankruptcy Filing.




Labaton Sucharow LLP                                                                                         40
        Case 1:20-cv-02031-JSR Document 104-2 Filed 12/23/20 Page 43 of 43




James earned his J.D., magna cum laude, from Georgetown University Law Center. He received his
bachelor’s and master’s from American University, where he was awarded a Presidential Scholarship
and graduated with high honors.

Mark D. Richardson
Of Counsel
Mark D. Richardson is Of Counsel in the Delaware office of Labaton Sucharow LLP. Mark focuses on
representing shareholders in derivative litigation and corporate governance matters.

In addition to his active caseload, Mark has contributed to numerous publications and is the recipient
of The Burton Awards’ Distinguished Legal Writing Award for his article published in the New York
Law Journal, “Options When a Competitor Raids the Company.”

Prior to joining Labaton Sucharow, Mark was an associate at Schulte Roth & Zabel LLP, where he
focused on complex commercial litigation within the financial services industry. He advised and
represented clients in class action litigation, expedited bankruptcy proceedings and arbitrations,
fraudulent transfer actions, proxy fights, internal investigations, employment disputes, breaches of
contact, enforcement of non-competes, data theft, and misappropriation of trade secrets.

Mark earned his Juris Doctor from Emory University School of Law, where he served as the President
of the Student Bar Association. He now teaches as an Adjunct Professor in Emory’s Kessler-Eidson
Program for Trial Techniques. He received his Bachelor of Science from Cornell University.

Elizabeth Rosenberg
Of Counsel
Elizabeth Rosenberg is Of Counsel in the New York office of Labaton Sucharow LLP. Elizabeth
focuses on litigating complex securities fraud cases on behalf of institutional investors, with a focus on
obtaining court approval of class action settlements, notice procedures and payment of attorneys’
fees.

Prior to joining Labaton Sucharow, Elizabeth was an associate at Whatley Drake & Kallas LLP, where
she litigated securities and consumer fraud class actions. Elizabeth began her career as an associate
at Milberg LLP where she practiced securities litigation and was also involved in the pro bono
representation of individuals seeking to obtain relief from the World Trade Center Victims’
Compensation Fund.

Elizabeth earned her Juris Doctor from Brooklyn Law School. She received her bachelor’s degree
from the University of Michigan.




Labaton Sucharow LLP                                                                                         41
